EXHIBIT 10.5
EXECUTION VERSION



















EHP MIDCO HOLDING COMPANY, LLC
$300,000,000
Senior Secured Notes due October 27, 2027
________________
NOTE PURCHASE AGREEMENT
________________
Dated October 27, 2020











KE 70071050.38
4813-3612-1807 v.11.1


--------------------------------------------------------------------------------



CONTENTS
Page
SECTION 1. AUTHORIZATION OF NOTES.    1
SECTION 2. SALE AND PURCHASE OF NOTES; SECURITY.    1
2.1    Issuance of Notes    1
2.2    Security for the Notes    1
SECTION 3. CLOSING.    2
SECTION 4. CONDITIONS TO CLOSING.    2
4.1    Representations and Warranties    2
4.2    Performance, No Default    2
4.3    Compliance Certificates    2
4.4    Changes in Corporate Structure    3
4.5    Opinions of Counsel    3
4.6    Annual Operating Budget    3
4.7    Financial Statements    3
4.8    Note Documents    3
4.9    Material Project Documents    3
4.10    Lien Searches; Docket Searches    4
4.11    Mortgages    4
4.12    Perfection of Security Interests    4
4.13    Insurance Deliverables    5
4.14    Accounts    5
4.15    Consent and Agreement    5
4.16    USA Patriot Act    5
4.17    Sale of Other Notes    5
4.18    Purchase Permitted By Applicable Law, Etc.    5
4.19    Real Estate Documentation    6
4.20    Payment of Fees    6
4.21    Flood Certificate    6
SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE ISSUER.    6
5.1    Private Offering by the Issuer    6
5.2    Existence; Compliance with Laws    7
5.3    Power; Authorization; Enforceable Obligations; No Conflicts    7
5.4    Lines of Business; Equity Interests    8
5.5    Litigation    8
5.6    Financial Statements    8
5.7    Ownership of Property, Liens    8
5.8    Taxes    9
5.9    Applicable Permits.    9
i

--------------------------------------------------------------------------------



5.10    Material Project Documents    9
5.11    Federal Reserve Regulations    10
5.12    ERISA    10
5.13    Investment Company Act    10
5.14    Energy Regulatory Status    11
5.15    Environmental Matters    11
5.16    Disclosure    12
5.17    Security Documents    13
5.18    Solvency    13
5.19    Indebtedness    13
5.20    Insurance    13
5.21    USA PATRIOT Act    14
5.22    Sanctions, Anti-Corruption Laws, Etc.    14
5.23    Intellectual Property    14
5.24    Financial Advisors    14
5.25    No Material Adverse Effect    14
5.26    No Default    14
5.27    Land Not in a Special Flood Hazard Zone    14
SECTION 6. REPRESENTATIONS OF THE PURCHASERS.    15
6.1    Purchase for Investment    15
6.2    Source of Funds    15
SECTION 7. INFORMATION AS TO COMPANY    16
7.1    Financial and Business Information    16
7.2    Officer's Certificate    19
7.3    Visitation    19
7.4    Electronic Delivery    20
SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.    21
8.1    Required Payments; Maturity    21
8.2    Prepayments    21
8.3    Application of Payments    23
8.4    Allocation of Partial Prepayments    23
8.5    Maturity; Surrender    23
8.6    Purchase of Notes    24
SECTION 9. AFFIRMATIVE COVENANTS.    24
9.1    Payment of Taxes    24
9.2    Maintenance of Existence    24
9.3    Insurance    24
9.4    Compliance with Laws    24
9.5    Books and Records    25
ii

--------------------------------------------------------------------------------



9.6    Operation of Project; Maintenance of Property; Material Project
Documents    25
9.7    Environmental Laws    25
9.8    Collateral; Further Assurances    25
9.9    Maintenance of Applicable Permits    26
9.10    Energy Regulatory Status    26
9.11    Additional Project Documents    26
9.12    Title    26
9.13    Hazardous Substances    27
9.14    Collateral Accounts    27
9.15    Plan of Subdivision; LTS Ground Lease; Ground Lease Amendment    27
9.16    Title Policy    29
9.17    Survey and Affidavit    29
9.18    Opinion    30
9.19    CUSIP Number    30
SECTION 10. NEGATIVE COVENANTS.    30
10.1    Indebtedness    30
10.2    Liens    30
10.3    Fundamental Changes    30
10.4    Tax Status    30
10.5    Employees    30
10.6    Subsidiaries    30
10.7    Disposition of Property    30
10.8    Restricted Payments    31
10.9    Investments    32
10.10    Transactions with Affiliates    32
10.11    Lines of Business    32
10.12    Passive Holdco    32
10.13    Amendments to or Termination of Certain Documents    32
10.14    Maintenance of Accounts    32
10.15    Changes in Fiscal Periods; Accounting Policies; Location; Name    32
10.16    Additional Project Documents    33
10.17    Sales and Leasebacks    33
10.18    Energy Regulatory Status    33
10.19    Sanctions, Anti-Corruption Laws, Etc.    33
10.20    Amendments to Organizational Documents    34
10.21    Speculative Transactions    34
SECTION 11. EVENTS OF DEFAULT.    34
SECTION 12. REMEDIES ON DEFAULT, ETC.    37
12.1    Acceleration    37
12.2    Other Remedies    38
12.3    Rescission    38
iii

--------------------------------------------------------------------------------



12.4    No Waivers or Election of Remedies, Expenses, Etc.    39
12.5    Application of Proceeds    39
SECTION 13. REGISTER; ASSIGNMENTS; SUBSTITUTION OF NOTES.    40
13.1    Register    40
13.2    Transfer and Exchange of Notes    40
13.3    Replacement of Notes    41
SECTION 14. PAYMENTS ON NOTES.    42
14.1    Method and Place of Payment; Evidence of Debt    42
14.2    [Reserved]    43
14.3    Net of Taxes    43
SECTION 15. EXPENSES, ETC.    46
15.1    Transaction Expenses.    46
15.2    Certain Taxes    47
15.3    Survival    48
SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES;
ENTIRE AGREEMENT.    48
SECTION 17. AMENDMENT AND WAIVER.    48
17.1    Requirements    48
17.2    Solicitation of Holders of Notes    49
17.3    Binding Effect, Etc.    50
17.4    Notes Held by Issuer, Etc.    50
SECTION 18. NOTICES.    50
SECTION 19. REPRODUCTION OF DOCUMENTS.    52
SECTION 20. CONFIDENTIAL INFORMATION.    52
SECTION 21. SUBSTITUTION OF PURCHASER.    54
SECTION 22. COLLATERAL AGENT; CONSULTANTS.    54
22.1    Appointment and Duties Appointment    54
22.2    Binding Effect    55
22.3    Use of Discretion    55
22.4    Delegation of Rights and Duties    56
22.5    Reliance and Liability    56
22.6    Collateral Agent Individually    59
22.7    Purchaser Credit Decision    59
iv

--------------------------------------------------------------------------------



22.8    Expenses; Indemnities    59
22.9    Resignation/Removal of the Collateral Agent    60
22.10    Release of Collateral    61
22.11    Credit Bid    61
22.12    Solicitation of Instructions    63
22.13    No Expending of Funds    63
22.14    Merger, Conversion or Consolidation of Collateral Agent    63
22.15    Force Majeure    63
22.16    Appointment of Consultants    64
SECTION 23. MISCELLANEOUS.    64
23.1    Successors and Assigns    64
23.2    Accounting Terms    64
23.3    Severability    64
23.4    Construction, Etc.    65
23.5    Counterparts    65
23.6    Governing Law    65
23.7    Jurisdiction and Process; Waiver of Jury Trial    65
23.8    Section Headings    67
23.9    Limitation on Liability    67
23.10    Scope of Liability    67
23.11    USA PATRIOT Act    68
23.12    Electronic Records    68
23.13    Direct Website Communications    69
v


--------------------------------------------------------------------------------



ATTACHMENTS TO NOTE PURCHASE AGREEMENT
SCHEDULE A    ----    Information Relating to Purchasers
SCHEDULE B    ----    Defined Terms
SCHEDULE C    ----    Insurance Program
SCHEDULE 1.1A    ----    Disqualified Institutions
SCHEDULE 1.1B    ----    Mortgaged Properties
SCHEDULE 1.1C    ----    Existing Liens
SCHEDULE 1.1D    ----    Real Property Documents
SCHEDULE 4.6    ----    Annual Operating Budget for 2020 Calendar Year
SCHEDULE 5.5    ----    Litigation
SCHEDULE 5.9    ----    Applicable Permits
SCHEDULE 5.14    ----    Energy Regulatory Status
SCHEDULE 5.15    ----    Environmental Matters
SCHEDULE 5.17    ----    Financing Statements, Filing Jurisdictions, Mortgages
SCHEDULE 5.24    ----    Financial Advisors
EXHIBIT 1    ----    Form of Note
EXHIBIT 4.3(c)    ----    Form of Solvency Certificate
EXHIBIT 4.12    ----    Form of Closing Date UCC Financing Statement
EXHIBIT 4.15    ----    Form of Consent and Agreement
EXHIBIT 4.19(a)    ----    Form of LTS Easement
EXHIBIT 4.19(b)    ----    Form of Memorandum of Easement
EXHIBIT 7.1(i)    ----    Form of Quarterly Operating Report
EXHIBIT 9.15(a)    ----    Form of Plan of Subdivision
EXHIBIT 9.15(b)(i)    ----    Form of LTS Ground Lease
EXHIBIT 9.15(b)(ii)    ----    Form of Memorandum of LTS Ground Lease
i

--------------------------------------------------------------------------------



EXHIBIT 13.1    ----    Form of Transfer and Acceptance
EXHIBIT 14.3-A    ----    Form of U.S. Tax Certificate (For Foreign Holders That
Are Not Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 14.3-B    ----    Form of U.S. Tax Certificate (For Foreign Holders That
Are Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 14.3-C    ----    Form of U.S. Tax Certificate (For Foreign Participants
That Are Not U.S. Persons or Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 14.3-D    ----    Form of U.S. Tax Certificate (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes)
ii


--------------------------------------------------------------------------------



EHP MIDCO HOLDING COMPANY, LLC
27200 Tourney Road, Suite 200
Santa Clarita, California 91355
Senior Secured Notes due October 27, 2027
October 27, 2020
TO EACH OF THE PURCHASERS LISTED IN
THE ATTACHED SCHEDULE A:
Ladies and Gentlemen:
EHP Midco Holding Company, LLC, a Delaware limited liability company (the
“Issuer”), agrees with each of the Purchasers (as defined in Schedule B) and
Wilmington Trust, National Association, as administrative agent for the holders
and as collateral agent for the Secured Parties (in such capacities, together
with its successors and permitted assigns, the “Collateral Agent”) as follows:
SECTION 1.AUTHORIZATION OF NOTES.
The Issuer will authorize the issue and sale of $300,000,000 aggregate principal
amount of its Senior Notes due October 27, 2027 (the “Notes”). The Notes shall
be substantially in the form set out in Exhibit 1. Certain capitalized and other
terms used in this Agreement are defined in Schedule B and, for purposes of this
Agreement, the rules of construction set forth in Section 23.4 shall govern.
SECTION 2.SALE AND PURCHASE OF NOTES; SECURITY.
2.1    Issuance of Notes. Subject to the terms and conditions of this Agreement,
the Issuer will issue to each Purchaser, at the direction of ECRCH, in
accordance with Section 3, and each Purchaser will receive from the Issuer, in
each case as part of the Conversion Transactions, at the Closing provided for in
Section 3, Notes in the principal amount specified opposite such Purchaser’s
name in Schedule A, in exchange for ECRCH transferring to the Issuer: (a) 43% of
the Class B Preferred Units in Elk Hills Power not held by CRC; (b) 43% of the
Class A Common Units in Elk Hills Power not held by CRC; and (c) 43% of the
Class C Common Units in Elk Hills Power not held by CRC (clauses (a), (b) and
(c), collectively, the “Ares Interests”), in each case, at the Closing. The
Purchasers’ obligations hereunder are several and not joint obligations and no
Purchaser shall have any liability to any Person for the performance or
non-performance of any obligation by any other Purchaser hereunder.
2.2    Security for the Notes. The Obligations of the Issuer hereunder and under
the Notes are secured by the Collateral pursuant to and in accordance with the
Security Documents.



--------------------------------------------------------------------------------



SECTION 3.CLOSING.
The issuance of the Notes to be received by each Purchaser shall occur at the
offices of Sullivan & Cromwell LLP, 125 Broad Street, New York, NY 10004, at
9:30 a.m., New York time, at a closing (the “Closing”) on October 27, 2020 or on
such other Business Day thereafter as may be agreed upon by the Issuer and the
Purchasers. At the Closing, (a) ECRCH will deliver the Ares Interests to the
Issuer, and (b) the Issuer will deliver to each Purchaser, at the direction of
ECRCH, the Notes to be exchanged for the Ares Interests, in the form of a single
Note (or such greater number of Notes in denominations of at least $100,000 as
such Purchaser may request) dated the Closing Date and registered in such
Purchaser’s name (or in the name of its nominee). The parties hereto agree and
acknowledge that (i) the issuance and receipt of the Notes to occur at the
Closing is part of the Conversion Transactions, and that the only consideration
to be paid by ECRCH for the Notes in connection herewith is the exchange of the
Ares Interests held by ECRCH, and (ii) the transfer of the Ares Interests to the
Issuer contemplated by this Agreement is being made in accordance with the
Settlement Agreement and the Elk Hills JV Agreement and, upon the Closing, ECRCH
will cease to be a Member (as defined in the Elk Hills JV Agreement) of Elk
Hills Power.
SECTION 4.CONDITIONS TO CLOSING.
The occurrence of the Closing is subject to the fulfillment, to the reasonable
satisfaction of the Purchasers (unless waived in writing by the Purchasers),
prior to or at the Closing, of the following conditions:
4.1    Representations and Warranties. The representations and warranties of
each Issuer Party in the Note Documents to which it is a party shall be true and
correct in all material respects when made on the Closing Date (unless such
representation or warranty relates solely to an earlier date, in which case it
shall have been true and correct in all material respects as of such earlier
date).
4.2    Performance, No Default. Each of the Issuer Parties shall have performed
and complied with all agreements and conditions contained in each Note Document
to which it is party required to be performed or complied with by it prior to or
at the Closing. After giving effect to the issue and receipt of the Notes at
Closing, no Default or Event of Default shall have occurred and be continuing.
4.3    Compliance Certificates.
(a)    Officer’s Certificate. Each of the Issuer Parties shall have delivered to
the Collateral Agent and each Purchaser (or its representative) an Officer’s
Certificate, dated the Closing Date, certifying that the conditions specified in
Sections 4.1, 4.2 and 4.4 have been fulfilled.
(b)    Secretary’s Certificate. Each of the Issuer Parties shall have delivered
to the Collateral Agent and each Purchaser (or its representative) a certificate
of its Secretary or Assistant Secretary or, if applicable, a managing member of
such Issuer Party, dated the date of the Closing Date, (i) certifying as to the
resolutions attached thereto and other limited liability company proceedings
relating to the authorization, execution and delivery of the Note Documents to
which
2

--------------------------------------------------------------------------------



it is a party, (ii) certifying as to such Issuer Party’s organizational
documents as then in effect, (iii) certifying as to the incumbency and specimen
signature of each officer, member or director (as applicable) of such Issuer
Party executing the Note Documents to which such Issuer Party is a party, and
(iv) attaching a certificate of good standing issued in respect of such Issuer
Party by the applicable Governmental Authority of the respective jurisdiction of
organization or formation of such Issuer Party and, in the case of the Issuer,
with respect to its qualification to do business in California.
(c)    Solvency Certificate. Each Purchaser (or its representative) and the
Collateral Agent shall have received a certificate, dated as of the Closing
Date, from each of the Issuer Parties, signed by a Responsible Officer of such
Issuer Party, in each case substantially in the form of Exhibit 4.3(c).
4.4    Changes in Corporate Structure. None of the Issuer Parties shall have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Section 4.7,
except in connection with the Conversion Transactions and the transactions
contemplated under the Notes Documents.
4.5    Opinions of Counsel. Each Purchaser (or its representative) and the
Collateral Agent, shall have received customary opinions in form and substance
satisfactory to the Purchasers, dated the Closing Date, from Sullivan & Cromwell
LLP, special New York counsel for the Issuer Parties in connection with the
transactions contemplated under the Note Documents and the Easement, and Day
Carter Murphy LLP, special California counsel for the Issuer.
4.6    Annual Operating Budget. Each Purchaser (or its representative) shall
have received the Annual Operating Budget for the year ending December 31, 2020,
which is attached hereto as Schedule 4.6.
4.7    Financial Statements. Each Purchaser (or its representative) shall have
received copies of CRC’s audited consolidated financial statements for the
fiscal year ended December 31, 2019.
4.8    Note Documents. Each Purchaser (or its representative) and the Collateral
Agent shall have received this Agreement and all other Note Documents (other
than any such other Note Document not required to be executed as of the Closing
pursuant to the terms of this Agreement), duly authorized, executed and
delivered by the Issuer, Holdings, the Purchasers and the Collateral Agent (in
each case, to the extent party thereto) and by any other parties thereto.
4.9    Material Project Documents.
(a)    Each Purchaser (or its representative) and the Collateral Agent shall
have received true, complete and correct copies of the Sponsor Support Agreement
in effect on the Closing Date, and any existing supplements or amendments
thereto, and the Sponsor Support Agreement shall have been duly authorized,
executed and delivered by the parties thereto and shall be in full force and
effect and shall be certified by a Responsible Officer of the Issuer as being
3

--------------------------------------------------------------------------------



true, complete and correct and in full force and effect with all conditions
precedent thereto having been satisfied on the Closing Date, such delivery to
such Purchaser (or its representative) to be accompanied by a certificate of a
Responsible Officer of the Issuer, that no party to the Sponsor Support
Agreement is, or but for the passage of time or giving of notice or both would
be, in breach or default of any obligation thereunder that is continuing.
(b)    Each Purchaser (or its representative) and the Collateral Agent shall
have received true, complete and correct copies of each Material Project
Document and, in all material respects, each Real Property Document, in effect
on the Closing Date, and any existing supplements or amendments thereto, such
documents shall have been duly authorized, executed and delivered by the parties
thereto and shall be in full force and effect.
4.10    Lien Searches; Docket Searches. Each Purchaser (or its representative)
shall have received (a) the results of a recent lien search (but in no event
more than thirty (30) days prior to the Closing Date) in the jurisdiction of
formation of each of the Issuer Parties and in each of the jurisdictions where
assets of each such Person are located, and such searches shall reveal no Liens
on (i) any of the assets of the Issuer and Elk Hills Power except for Permitted
Liens or Liens discharged on or prior to the Closing Date pursuant to
documentation reasonably satisfactory to the Purchasers and (ii) any of the
Equity Interests pledged by Holdings and the Issuer pursuant to the Pledge
Agreement or the Security Agreement, as applicable, and (b) the results of
recent litigation, judgment and docket searches (but in no event more than
thirty (30) days prior to the Closing Date), reasonably satisfactory to the
Purchasers, for each of the jurisdictions in which any of the Issuer Parties has
a main place of business.
4.11    Mortgages. The Collateral Agent (for the benefit of each Purchaser)
shall have received the Mortgage with respect to the Mortgaged Property,
executed and delivered by a Responsible Officer of Elk Hills Power.
4.12    Perfection of Security Interests.
(a)    Each document (including the Closing Date UCC Financing Statement)
required by the Security Documents or under law to be filed, registered or
recorded in order to create in favor of the Collateral Agent, for the benefit of
the Secured Parties, a valid and perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (subject only to
Permitted Liens that, pursuant to applicable law, are entitled to a higher
priority than the Lien of the Collateral Agent) shall have been filed,
registered or recorded in the applicable filing office (or shall be in form
suitable to be filed, registered or recorded in the applicable office promptly
after the Closing).
(b)    The Collateral Agent shall have received the original executed membership
interest certificates representing (i) 100% of the Equity Interests in the
Issuer pledged pursuant to the Pledge Agreement, together with an undated
transfer power for such membership interest certificate and proxy executed in
blank by a duly authorized officer of Holdings and (ii) 100% of the Equity
Interests in Elk Hills Power pledged pursuant to the Security Agreement,
together with an undated transfer power for such membership interest certificate
and proxy executed in blank by a duly authorized officer of the Issuer; and
4

--------------------------------------------------------------------------------



(c)    Each Purchaser (or its representative) shall have received evidence that
all filing, recordation, subscription and inscription fees and all recording and
other similar fees, and all recording, stamp and other Taxes and other expenses
related to the filings, registrations and recordings necessary for and related
to the transactions contemplated by this Agreement and the other Note Documents
to be consummated on or prior to the Closing Date have been paid in full (to the
extent the obligation to make such payment then exists) by or on behalf of the
Issuer or are to be paid in full on the Closing Date.
4.13    Insurance Deliverables. All insurance for the Project required to be
obtained pursuant to the Insurance Program shall have been obtained, and shall
be in full force and effect and the premiums then due and payable thereon shall
have been paid. Each Purchaser (or its representative) and the Collateral Agent
shall have received certificates signed by the insurer or a broker authorized to
bind the insurer, together with sole loss payee endorsements in favor of the
Collateral Agent, evidencing such insurance required pursuant to the Insurance
Program, identifying insurers, the type of insurance, and the insurance limits,
and stating that (a) such insurance is, in each case, in full force and effect
and (b) that all premiums then due and payable on such insurance have been paid,
and such deliverables shall be in form and substance satisfactory to the
Purchasers.
4.14    Accounts Elk Hills Power shall have established each account required to
be established on or before the Closing Date in accordance with Section 9.14.
4.15    Consent and Agreement. The Collateral Agent shall have received a
fully-executed consent and agreement, in the form attached hereto at Exhibit
4.15, in favor of the Collateral Agent with respect to the Sponsor Support
Agreement.
4.16    USA Patriot Act. The Issuer Parties shall have delivered to each
Purchaser (or its representative) and the Collateral Agent all such
documentation and information reasonably requested in writing by such Person at
least ten (10) Business Days prior to the Closing Date that are necessary
(including the names and addresses of each Issuer Party) for the Purchasers and
the Collateral Agent to identify each Issuer Party in accordance with the
requirements of the USA Patriot Act (including the “know your customer” and
similar regulations thereunder).
4.17    Sale of Other Notes. Contemporaneously with the Closing, the Issuer
shall issue to each other Purchaser and each other Purchaser shall acquire the
Notes to be exchanged by it at the Closing as specified in Schedule A.
4.18    Purchase Permitted By Applicable Law, Etc. On the Closing Date, each
Purchaser’s acquisition of the Notes shall (a) be permitted by the laws and
regulations of each jurisdiction to which such Purchaser is subject, (b) not
violate any applicable law or regulation (including Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any Tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by any Purchaser at least three (3) Business Days prior to the
Closing Date, such Purchaser shall have received an Officer’s Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.
5

--------------------------------------------------------------------------------



4.19    Real Estate Documentation. CRC shall have granted to Elk Hills Power a
non-exclusive easement in the form attached hereto at Exhibit 4.19(a) (the
“Easement”), which Easement shall grant to Elk Hills Power rights to use and
occupy the LTS Parcels. A memorandum of such Easement in the form attached
hereto as Exhibit 4.19(b) shall be recorded promptly upon its execution in
accordance with Paragraph 1 of the Easement.
4.20    Payment of Fees.
(a)    Without limiting Section 15.1, the Issuer shall have paid on or before
the Closing (a) the fees, charges and disbursements of the Purchasers’ special
counsel to the extent reflected in a statement of such counsel rendered to any
Issuer Party at least three (3) Business Days prior to the Closing, (b) the
fees, charges and disbursements of the Collateral Agent to the extent reflected
in a statement of such Person rendered to any Issuer Party at least three (3)
Business Days prior to the Closing and (c) all other fees and expenses then due
and payable by the Issuer Parties pursuant to the Note Documents to the extent
reflected in a statement of the applicable payee rendered to any Issuer Party at
least three (3) Business Days prior to the Closing Date, and
(b)    the Collateral Agent shall have received a fully executed copy of the
Collateral Agent Fee Letter, and payment of the fees payable thereunder as of
the Closing Date.
4.21    Flood Certificate. The Collateral Agent shall have received: (i) a
completed Flood Certificate with respect to each parcel of Project Property upon
which improvements are located (“Improved Project Property”), which Flood
Certificate shall (A) be completed by a company which has guaranteed the
accuracy of the information contained therein and (B) otherwise comply with the
Flood Program; (ii) evidence describing whether each community in which any
Improved Project Property is located participates in the Flood Program; (iii) if
the Flood Certificate delivered pursuant to clause (i) hereof states that any
portion of any Improved Project Property is located in a Flood Zone, then the
Issuer’s written notification to the Collateral Agent (A) as to the existence of
such affected Improved Project Property, and (B) as to whether the community in
which such affected Improved Project Property is located is participating in the
Flood Program; and (iii) if any portion of any Improved Project Property is
located in a Flood Zone and is located in a community that participates in the
Flood Program, evidence that each of the Issuer and Elk Hills Power, as
applicable, have obtained a policy of flood insurance that is in compliance with
all applicable regulations of the Board of Governors of the Federal Reserve
System.
SECTION 5.REPRESENTATIONS AND WARRANTIES OF THE ISSUER.
The Issuer represents and warrants to and in favor of each Purchaser and the
Collateral Agent that each of the following representations and warranties are
true and correct as of the Closing Date and as of any other date (or, if stated
to be made solely as of an earlier date, such earlier date) on which
representations and warranties are stated to be made pursuant to this Agreement
or any other document delivered hereunder, subject, in each case, to the
information and exceptions set forth on the disclosure schedules attached
hereto:
5.1    Private Offering by the Issuer. Neither the Issuer, Elk Hills Power nor
any Person authorized by the Issuer to act on its behalf has offered the Notes
or any similar Securities for sale
6

--------------------------------------------------------------------------------



to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person, other
than the Purchasers, each of which has been offered the Notes at a private sale
for investment. Neither the Issuer nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction.
5.2    Existence; Compliance with Laws. Each of the Issuer and Elk Hills Power
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) is duly qualified as a foreign
corporation or other organization and in good standing under the laws of each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not reasonably be expected to have a Material Adverse Effect, and (c) is
in compliance in all material respects with its Organizational Documents. Each
of the Issuer and Elk Hills Power has the limited liability company power and
authority to own or hold under lease or easement the properties it purports to
own or hold under lease or easement, to transact the business it transacts and
proposes to transact, to execute and deliver the Note Documents to which it is a
party, and to perform the provisions hereof and thereof.
5.3    Power; Authorization; Enforceable Obligations; No Conflicts. This
Agreement, the Real Property Documents, the other Note Documents and the
Material Project Documents to which each Issuer Party is a party have been, or
prior to their execution will be, duly authorized by all necessary limited
liability company action on the part of such Issuer Party, and this Agreement,
each other Note Document, each Real Property Document and each Material Project
Document to which such Issuer Party is a party constitutes, or upon execution
and delivery thereof will constitute, a legal, valid and binding obligation of
such Issuer Party, enforceable against such Issuer Party in accordance with its
terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). Neither any Issuer Party’s execution and
delivery of any Note Document nor performance thereof, (i) is in conflict with
or results in a breach of any such Person’s Organizational Documents, (ii)
violates any other Legal Requirement applicable to or binding on such Person or
any of its respective properties, except for any such violation of a Legal
Requirement that could not reasonably be expected to have a Material Adverse
Effect, (iii) is in conflict with or results in a breach of any material
provision of any Material Project Document or any Real Property Document, but
excluding any conflict or breach that could not reasonably be expected to have a
Material Adverse Effect or (iv) is in conflict with or results in a breach of
any material provision of any CRC Debt Agreement or the Sponsor Support
Agreement. No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (A) the execution, delivery or
performance by, or enforcement against, the Issuer of this Agreement or any
other Note Document to which any Issuer Party is a party or (B) the offer, sale
or issuance of the Notes, in each case except (1) filings and recordings
required in order to perfect or otherwise protect the security interests under
the Security Documents, (2) any consents or approvals required in connection
with a disposition of collateral or the exercise of remedies under the Note
Documents, including compliance with federal and state securities laws in
connection with any sale of any portion of the Collateral consisting of
securities under such
7

--------------------------------------------------------------------------------



securities laws and (3) those consents, approvals, authorizations,
registrations, declarations and filings that have been obtained or made on or
prior to the date hereof.
5.4    Lines of Business; Equity Interests.
(a)    Elk Hills Power has not engaged in any business, except for (a) the
acquisition, ownership, development, construction, financing, operation and
maintenance of the Project and (b) those businesses that are reasonably related
thereto or reasonable extensions thereof. The Issuer has not engaged in any
business, except for owning 100% of the Equity Interest of Elk Hills Power,
entry into and performance of the Loan Documents and those businesses that are
reasonably related thereto or reasonable extensions thereof.
(b)    Holdings owns 100% of the Equity Interests of the Issuer. Other than with
respect to the Issuer, Holdings has no Subsidiaries and owns no Equity Interests
in any other Person. The Issuer owns 100% of the Equity Interests of Elk Hills
Power. Other than with respect to Elk Hills Power, the Issuer has no
Subsidiaries and owns no Equity Interests in any other Person. Elk Hills Power
has no Subsidiaries and owns no Equity Interests in any other Person.
5.5    Litigation. Except as set forth on Schedule 5.5, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Issuer, threatened in writing
against any of the Issuer Parties or against or in respect of the Issuer
Parties’ respective Properties that seeks to impair, restrain prohibit or
invalidate the transactions contemplated by the Note Documents or that otherwise
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.
5.6    Financial Statements. The Issuer has delivered to the Collateral Agent
(for distribution to the holders) copies of the financial statements as required
by Section 4.7. All such financial statements (including in each case the
related schedules and notes) fairly present in all material respects the
financial position of CRC and its Subsidiaries, including the Issuer Parties, on
a consolidated basis as of the date thereof and have been prepared in accordance
with GAAP consistently applied throughout the periods involved, except as set
forth in the notes thereto.
5.7    Ownership of Property, Liens. Elk Hills Power (a) holds and will
maintain, good, marketable and fee simple title to, or valid leasehold or
easement or sub-easement interests in, all Project Properties, including the
Mortgaged Properties (other than appurtenant easements with respect to
transmission and gathering lines, with respect to which it holds and will
maintain in all material respects, good, marketable and fee simple title to, or
valid leasehold or easement or sub-easement interests in), subject only to
Permitted Liens, (b) has good and lawful right to mortgage, assign, transfer and
convey all Mortgaged Property and (c) has not agreed or consented to cause or
permit any of its property, whether now owned or hereafter acquired, to be
subject to a Lien or to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien, in each case other than Permitted Liens. The
Mortgaged Property subject to the Ground Leases and the Easement collectively
contains all of the rights, interest and property necessary to operate the
Project as contemplated by the Sponsor Support Agreement and the Material
Project Documents. Elk Hills Power has not received any written notice of, nor
does it have any knowledge of, any pending or threatened condemnation proceeding
affecting the Project Properties including the Mortgaged
8

--------------------------------------------------------------------------------



Property or any sale or disposition thereof in lieu of condemnation. As of the
Closing Date, all Project Properties are listed on Schedule 1.1B.
5.8    Taxes. All Material Tax returns required to have been filed by or with
respect to the Issuer and Elk Hills Power have been filed and all such Tax
returns are accurate and complete in all material respects. All Taxes due and
payable by or with respect to the Issuer and Elk Hills Power have been paid
(other than any such Taxes the nonpayment of which would be permitted by Section
9.1). There are no Material Liens for Taxes against any assets or properties of
the Issuer or Elk Hills Power, other than Liens for any Taxes contested in
accordance with Section 9.1. As of the Closing Date, no Tax return of the Issuer
is under material audit or examination by any Governmental Authority, and no
written notice of any audit or examination or any assertion of any claim for any
material amount of Taxes against the Issuer or Elk Hills Power has been given or
made by any Governmental Authority. Neither the Issuer nor Elk Hills Power is
party to any Tax sharing agreement (except in the case of a contract entered
into in the ordinary course of business not related primarily to Taxes). Each of
the Issuer and Elk Hills Power is and has since formation been classified as
either a partnership or an entity disregarded as separate from its owner for
U.S. federal income Tax purposes.
5.9    Applicable Permits.
(a)    Part A of Schedule 5.9 constitutes a complete and accurate list of all
material Applicable Permits.
(b)    Except in each case as could not reasonably be expected to have a
Material Adverse Effect, each Applicable Permit has been issued to Elk Hills
Power, is in full force and effect and is not subject to appeal (and all
applicable appeal periods have expired or terminated) and is not subject to any
proceedings or to any unsatisfied conditions (required to be satisfied as of the
date this representation and warranty is made) that could reasonably be expected
to allow any material modification, suspension or revocation of such Applicable
Permit.
(c)    Elks Hills Power is in compliance in all material respects with all
Applicable Permits.
(d)    Other than as described in Part B of Schedule 5.9, no material action,
suit, investigation or proceeding (including administrative or judicial appeal,
or modification) at law or in equity or by or on behalf of any Governmental
Authority or in arbitration has been served in writing against Elk Hills Power
alleging any failure to comply with any Applicable Permit. There is no event or
circumstance that could reasonably be expected to materially and adversely
affect the Elk Hills Power’s ability to timely renew or replace each Applicable
Permit, or obtain each new Applicable Permit required in the future, without
material cost, difficulty or delay prior to such time, if any, as such renewal
or replacement or new Applicable Permit will be required.
5.10    Material Project Documents.
(a)    Correct and complete copies of the Sponsor Support Agreement and all
Material Project Documents in effect on the Closing Date, all other agreements
entered into by any Issuer Party that would constitute an Additional Project
Document (but for the fact that such
9

--------------------------------------------------------------------------------



agreement is in effect on the Closing Date) and all Real Property Documents have
been delivered to the Collateral Agent (or its representative) by the Issuer.
Except as has been previously disclosed in writing to the Collateral Agent or
the Purchasers (or their representatives) as of the Closing Date and thereafter
to the extent required pursuant to this Agreement, none of the Sponsor Support
Agreement, the Material Project Documents or the Real Property Documents have
been amended, modified or terminated in any material respect. The Sponsor
Support Agreement, each Material Project Document and each Real Property
Document is in full force and effect and neither Elk Hills Power nor, to the
Issuer’s knowledge (except with respect to the Sponsor Support Agreement), any
other party thereto, is in material breach or default thereunder.
(b)    As of the Closing Date, the rights granted to Elk Hills Power pursuant to
the Sponsor Support Agreement, the Material Project Documents and the Real
Property Documents are sufficient in all material respects to enable the Project
to be located, operated and routinely maintained in all material respects as
contemplated by the Operative Documents.
5.11    Federal Reserve Regulations. No part of the proceeds of the Notes will
be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any Securities under such circumstances as to involve the Issuer in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of said Board (12 CFR 220). Margin stock does not
constitute more than 0% of the value of the assets of the Issuer and the Issuer
does not have any present intention that margin stock will constitute more than
0% of the value of such assets. As used in this Section 5.11, the terms “margin
stock” and “purpose of buying or carrying” shall have the meanings assigned to
them in said Regulation U.
5.12    ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. No Lien against any of the Issuer Parties under Section
4068 of ERISA or Section 430(k) of the Code in favor of the PBGC, any Pension
Plan or any Multiemployer Plan currently exists or could reasonably be expected
to be incurred. The present value of all accumulated benefit obligations under
each Pension Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Pension Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect. No Issuer Party sponsors,
maintains or contributes to any Pension Plan, Multiemployer Plan, or Foreign
Plan. No Issuer Party is, or could reasonably be expected to be, subject to any
liability (i) under Title IV of ERISA with respect to any Pension Plan (other
than required premium payments) or Multiemployer Plan or (ii) under other
applicable law with respect to any Foreign Plan, including in either case,
relating to an ERISA Affiliate, except in each case as would not reasonably be
expected to result in a Material Adverse Effect.
5.13    Investment Company Act. Neither the Issuer not Elk Hills Power is
subject to regulation under, or an “investment company,” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940 (the “Investment Company Act”).
10

--------------------------------------------------------------------------------



5.14    Energy Regulatory Status.
(a)    Neither the Issuer, nor Elk Hills Power is subject to, or not exempt
from, regulation under PUHCA as an “electric utility company” or a “holding
company” (except, (i) with respect to Elk Hills Power, as an electric utility
company that is a QF and (ii) with respect to the Issuer, as a holding company
solely with respect to its ownership of a QF).
(b)    The Project does not include any facilities for the generation,
transmission, or distribution of electricity, nor the distribution of natural
gas, except for the Elk Hills Plant (which, for purposes of this Section 5.14,
shall include the 2C twelve inch natural gas fuel line connected to the Elk
Hills Plant and the Buttonwillow electric transmission and distribution system).
For avoidance of doubt, natural gas processing and gathering shall not be deemed
as the distribution of gas hereunder. Elk Hills Power is certified as a QF and
is in compliance with and is not in violation of the requirements of FERC
thereunder, including the requirements of 18 C.F.R. Part 292 Subpart F. The Elk
Hills Plant’s QF status was the subject of a petition for waiver that was filed
with FERC in Docket Nos. EL18-28 and QF12-252, which petition was granted by
FERC. Apart from such petition, the status of the Elk Hills Plant as a QF is not
the subject of any pending or, to the knowledge of the Issuer or Elk Hills
Power, threatened, judicial or administrative proceeding to revoke or modify
such status. Elk Hills Power holds all of the exemptions from regulation that
are set forth in 18 C.F.R. Part 292 Subpart F, except for exemption from
Sections 205 and 206 of the FPA. Elk Hills Power holds MBR Authority and is in
compliance with and is not in violation of the requirements of FERC thereunder.
Such MBR Authority is not the subject of any pending or, to the knowledge of the
Issuer or Elk Hills Power, threatened, proceeding by or before FERC to revoke or
modify such authority. Elk Hills Power is not the subject(s) of any actual,
pending, or threatened complaint, notice, proceeding or investigation under 18
C.F.R. Part 1b or Part 1c.
(c)    None of the Purchasers, the Collateral Agent or any “affiliate” (as that
term is defined in Section 1262(1) of PUHCA) of such Persons will, solely as a
result of Elk Hills Power’s ownership and operation of the Project, Elk Hills
Power’s sale of energy, capacity or ancillary services therefrom, Elk Hills
Power’s provision of natural gas processing and related services from the
Project, the issuing of the Notes hereunder (or the use of proceeds thereof),
the entering into of the Note Documents or any transaction contemplated hereby
or thereby, be subject to, or not exempt from, regulation under the FPA, NGA or
PUHCA as an “electric utility company”, “gas utility company”, “holding
company”, or “natural gas company” under PUHCA or under state laws and
regulations respecting the rates or the financial or organizational regulation
of electric utilities, gas utilities, and natural gas companies, except that
upon the exercise of certain remedies as provided for under the Note Documents
that results in the direct or indirect ownership, operation or control by any
Secured Party or any of its successors or assigns or its affiliates of Elk Hills
Power or the Project or the sales of power therefrom, a Secured Party or its
affiliate may be subject to regulation under the FPA, NGA or PUHCA.
5.15    Environmental Matters. Except for such matters that would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse Effect
or that are identified on Schedule 5.15:
11

--------------------------------------------------------------------------------



(a)    Each of the Issuer and Elk Hills Power is and has since January 1, 2017
been in compliance with all, and has no liability (contingent or otherwise)
under any, Environmental Laws (including with respect to the existing
contamination by Materials of Environmental Concern at, on, under, and around
the Project Properties), and neither the Issuer nor Elk Hills Power has received
any notice, report, or other information of any, and, to the knowledge of the
Issuer there is no, violation of, non-compliance with, or liability (contingent
or otherwise) under any Environmental Laws with regard to any of the Project
Properties or the Project;
(b)    (i) to the knowledge of the Issuer or Elk Hills Power, Materials of
Environmental Concern have not been transported to or from or disposed of from
the Project Properties in violation of, or in a manner or to a location that
could give rise to liability (contingent or otherwise) under, any Environmental
Law, and (ii) Materials of Environmental Concern have not been generated,
treated, stored, transported, handled, disposed of, arranged for disposal,
Released, or exposed to any Person by Elk Hills Power or, to the knowledge of
the Issuer or Elk Hills Power, at, on or under any of the Project Properties or
the Project, in violation of, or so as to give rise to liability (contingent or
otherwise) under, any Environmental Law;
(c)    no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of Issuer, threatened under any Environmental Law
to which the Issuer or Elk Hills Power is or is expected to be named as a party
or with respect to the Project Properties or the Project, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders outstanding under any Environmental Law with respect to Issuer, Elk Hills
Power, the Project Properties or the Project; and
(d)    none of the Project Properties or the Project is subject to any Lien,
other than Permitted Liens, imposed pursuant to Environmental Laws.
5.16    Disclosure.
(a)    As of the Closing Date, no statement or information contained in this
Agreement, any other Note Document or any other written report, document,
certificate or written statement furnished by or on behalf of the Issuer or Elk
Hills Power or, to the Issuer’s knowledge, at the request of the Issuer or Elk
Hills Power to any Purchaser, the Collateral Agent any other Secured Party, for
use in connection with the transactions contemplated by this Agreement or the
other Note Documents, taken as a whole, when furnished, contained as of the date
such statement, information, report, document or certificate was so furnished
(taking into account any updated or supplemental information), any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements contained herein or therein not materially misleading in
light of the circumstances in which such statements were made; provided,
however, that no representation or warranty is made under this Section 5.16(a)
with respect to any projections or other forward looking statements provided by
or on behalf of the Issuer (including the Annual Operating Budget).
(b)    As of the Closing Date, the Issuer has prepared the Annual Operating
Budget in good faith on the basis of assumptions believed by the Issuer to be
reasonable in light of the conditions existing at the time of delivery, it being
recognized by the Purchasers that such
12

--------------------------------------------------------------------------------



information as it relates to future events is not to be viewed as fact or a
guarantee of financial performance, and that actual results during the period or
periods covered by such information may differ from the projected results set
forth therein by a material amount.
5.17    Security Documents.
(a)    The Security Agreement and the Pledge Agreement are each effective to
grant to the Collateral Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable Lien on all of the Collateral purported to be covered
thereby (subject only to Permitted Liens). The security interests granted to the
Collateral Agent (for the benefit of the Secured Parties) pursuant to the
Security Documents in the Collateral consisting of personal property subject to
the UCC will be perfected (i) with respect to any property that can be perfected
by filing under the UCC, upon the filing of UCC financing statements specified
in Part A of Schedule 5.17 hereto in the filing offices identified in Part A of
Schedule 5.17 hereto, (ii) with respect to the Pledged Collateral described in
each of the Security Agreement and the Pledge Agreement consisting of
certificated securities or instruments, upon delivery to the Collateral Agent of
any certificates evidencing the certificated securities and any instruments
required to be delivered pursuant to the Pledge Agreement, duly endorsed or
accompanied by duly executed stock powers or other instruments or transfer and
(iii) with respect to any property (if any) that can be perfected solely by
possession, upon the Collateral Agent receiving possession thereof. To the
extent required by the Security Documents, the Issuer Parties have delivered or
caused to be delivered, or provided control of, to the Collateral Agent, all
Collateral in respect of which perfection of the Lien described above may be
obtained by control, and in each case such security interest will be, as to
Collateral perfected under the UCC, first priority, in each case subject only to
Permitted Liens.
(b)    The Mortgage is effective to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, a legal, valid and enforceable
first-priority Lien of record on the Mortgaged Properties described therein and
the proceeds thereof and, when the Mortgage is filed in the office specified on
Part B of Schedule 5.17, the Mortgage shall constitute a perfected,
first-priority Lien on, and security interest in, all right, title and interest
of Elk Hills Power in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the Mortgage) in favor of the
Collateral Agent for the benefit of the Secured Parties, in each case, prior and
superior in right to any other Person except Permitted Liens. Schedule 1.1D
lists, as of the Closing Date, each material Real Property Document.
5.18    Solvency. On the Closing Date, the Issuer Parties are, and after giving
effect to the transactions contemplated by this Agreement, the incurrence of
Indebtedness in connection therewith and the use of proceeds of such
Indebtedness, will be Solvent.
5.19    Indebtedness. Neither the Issuer nor Elk Hills Power has any outstanding
Indebtedness or other liabilities other than pursuant to or allowed by the Note
Documents.
5.20    Insurance. Each of the Issuer and Elk Hills Power maintains the
insurance required to be maintained by it in accordance in all material respects
with the Insurance Program and such insurance is in full force and effect, all
premiums due thereon have been paid and, except with respect to policies that
have been replaced with other policies in accordance with this Agreement,
13

--------------------------------------------------------------------------------



no written notice from any insurer or its representative as to any cancellation
or reduction or other change in coverage has been received by the Issuer or Elk
Hills Power, as applicable.
5.21    USA PATRIOT Act. Neither the Issuer nor Elk Hills Power is in violation
in any material respect of any United States Legal Requirement relating to
terrorism, sanctions or money laundering, including the United States Executive
Order No. 13224 on Terrorist Financing and the USA PATRIOT Act.
5.22    Sanctions, Anti-Corruption Laws, Etc. None of the Issuer Parties (i) is
a Sanctioned Person or is operating, organized or resident in a Sanctioned
Country, (ii) has any commercial dealings with, or investments in, any
Sanctioned Country or Sanctioned Person in violation of any applicable Legal
Requirement, (iii) is in violation, in any material respect, of Anti-Money
Laundering Laws or Anti-Corruption Laws, (iv) has made any unlawful offer,
payment, promise to pay or authorization or approval of the payment of any
money, or other property, gift, promise to give or authorization of the giving
of anything of value, directly or knowingly indirectly, to any Person, including
any “foreign official” (as such term is defined in the FCPA), to obtain or
retain business, to direct business to any Issuer Party or to any other Person,
to influence any act or decision of any such “foreign official” in his or her
official capacity, in each case in connection in any way with this Agreement or
any other Operative Document and in violation of any Anti-Corruption Laws or (v)
is the subject of any action or investigation by any Governmental Authority
under any Sanctions or Anti-Money Laundering Laws.
5.23    Intellectual Property. Each Issuer Party owns, or is licensed or has
rights to use, all material Intellectual Property currently used in its business
as currently conducted. No Issuer Party has received from any third party a
claim in writing that it is infringing in any material respect the Intellectual
Property of such third party. The use of Intellectual Property by each Issuer
Party does not infringe on the rights of any Person in any material respect.
5.24    Financial Advisors. No Issuer Party has retained any broker, finder or
financial advisor in connection with the transactions contemplated by the Note
Documents, except as set forth on Schedule 5.24. Neither the Issuer nor any
Affiliate of the Issuer has taken any action, the effect of which would be to
cause any holder of a Note to be liable for any brokers’, finders’ or agents
fees or commissions or cost of any nature or kind claimed by or on behalf of
brokers, finders or agents in respect of the transactions contemplated by the
Note Documents, except, for the avoidance of doubt, with respect to costs due to
the Persons identified on Schedule 5.24.
5.25    No Material Adverse Effect. As of the Closing Date, no event or
circumstance that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.
5.26    No Default. No Default or Event of Default has occurred and is
continuing.
5.27    Land Not in a Special Flood Hazard Zone. None of the Collateral or the
Improved Project Properties including the Mortgaged Property includes improved
real property that is or will be located in an area that has been identified by
the Director of the Federal Emergency Management Agency as an area having
special flood hazards and in which flood
14

--------------------------------------------------------------------------------



insurance has been made available and is required under the National Flood
Insurance Act of 1968, as amended.
SECTION 6. REPRESENTATIONS OF THE PURCHASERS.
6.1    Purchase for Investment. Each Purchaser severally represents that it is
purchasing the Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or their property shall at all times be within
such Purchaser’s or their control. Each Purchaser understands that the Notes
have not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Issuer is
not required to register the Notes.
6.2    Source of Funds. Each Purchaser severally represents that at least one of
the following statements is an accurate representation as to each source of
funds (a “Source”) to be used by such Purchaser to pay the purchase price of the
Notes to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not (and will not, throughout the holding of the
Notes) exceed 10% of the total reserves and liabilities of the general account
(exclusive of separate account liabilities) plus surplus as set forth in the
NAIC Annual Statement filed with such Purchaser’s state of domicile; or
(b)    (i) the Source is either (A) an insurance company pooled separate
account, within the meaning of PTE 90-1 and the conditions of PTE 90-1 are
satisfied (and will continue to be satisfied throughout the holding of the
Notes), or (B) a bank collective investment fund, within the meaning of the PTE
91-38 and the conditions of PTE 91-38 are satisfied (and will continue to be
satisfied throughout the holding of the Notes), and, (ii) no employee benefit
plan or group of plans maintained by the same employer or employee organization
beneficially owns (or will own throughout the holding of the Notes) more than
10% of all assets allocated to such insurance company pooled separate account or
bank collective investment fund; or
(c)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14, as amended (the “QPAM Exemption”)) managed by a
“qualified professional asset manager” or “QPAM” (within the meaning of Part VI
of the QPAM Exemption), no employee benefit plan’s assets that are managed by
the QPAM in such investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
15

--------------------------------------------------------------------------------



employer or by the same employee organization and managed by such QPAM,
represent (or will represent throughout the holding of the Notes) more than 20%
of the total client assets managed by such QPAM, the conditions of Parts I(a),
I(c) and (g) of the QPAM Exemption are satisfied and neither the QPAM nor a
person controlling or controlled by the QPAM maintains an ownership interest in
the Issuer that would cause the QPAM and the Issuer to be “related” within the
meaning of Part VI(h) of the QPAM Exemption; or
(d)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns (or
will throughout the holding of the Notes own) a 10% or more interest in the
Issuer and (i) the identity of such INHAM and (ii) the name(s) of the employee
benefit plan(s) whose assets constitute the Source have been disclosed to the
Issuer in writing pursuant to this clause (d) prior to the applicable Closing
Date; or
(e)    the Source is a governmental plan (as defined in Section 3 of ERISA)
which is not subject to the provisions of Title I of ERISA or Section 4975 of
the Code and the acquisition and holding of the Notes will not give rise to a
violation of any state, local or other law that is similar to Section 406 of
ERISA or Section 4975 of the Code; or
(f)    the Source does not include “plan assets” within the meaning of the
Department of Labor regulations located at 29 C.F.R. Section 2510.3-101, as
modified by Section 3(42) of ERISA.
(g)    As used in this Section 6.2, the terms “employee benefit plan,”
“governmental plan,” and “separate account” shall have the respective meanings
assigned to such terms in Section 3 of ERISA.
SECTION 7.INFORMATION AS TO COMPANY
7.1    Financial and Business Information. The Issuer Parties shall deliver to
the Collateral Agent (for distribution to the holders):
(a)    Quarterly Statements. Within sixty (60) days after the end of the first
three quarterly fiscal periods in each fiscal year of CRC commencing with the
first such quarterly period that ends after the Closing, copies of:
(i)    The consolidated unaudited balance sheets of CRC as at the end of such
quarter, and
(ii)    the related consolidated unaudited statements of income and of cash
flows of CRC for such quarter and the portion of the fiscal year through the end
of such quarter,
setting forth, from and after the Closing Date, in each case in comparative form
the figures for the corresponding periods in the previous fiscal year, all in
reasonable detail, prepared in accordance
16

--------------------------------------------------------------------------------



with GAAP applicable to quarterly financial statements generally, and certified
by a Responsible Officer of the Issuer as fairly presenting, in all material
respects, the financial position and results of operations of the Issuer
(subject to normal year-end audit adjustments and lack of footnotes).
(b)    Annual Statements. Within ninety (90) days after the end of each fiscal
year of CRC, copies of:
(i)    the consolidated audited balance sheet of CRC as at the end of such year,
and
(ii)    the related consolidated audited statements of income and cash flows of
CRC for such year,
setting forth, from and after the Closing Date, in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP, and accompanied by an opinion thereon (without a “going
concern” or similar qualification or exception and without any qualification or
exception as to the scope of the audit on which such opinion is based (other
than with respect to, or resulting from (x) the occurrence of an upcoming
maturity date of any Indebtedness or (y) any prospective or actual default of
any financial performance covenants in the CRC Debt Agreements)) of independent
public accountants of recognized national standing, which opinion shall state
that such financial statements present fairly, in all material respects, the
financial position of the companies being reported upon and their results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the examination of such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion in
the circumstances.
(c)    CRC Financial Statements. Concurrently with the deliveries required
thereby, copies of all financial statements and information required to be
delivered by CRC pursuant to Sections 9.1(a)-(e), (j), (k), (n), (q) and (r) of
the CRC Debt Agreements, or any analogous provision therein.
(d)    Notice of Default or Event of Default. Promptly, and in any event within
five (5) days after a Responsible Officer acquires knowledge of (i) of the
existence of any Default or Event of Default, (ii) the existence of any event of
default pursuant to any CRC Debt Agreement or (iii) that any Person has given
any notice or taken any action with respect to a claimed default hereunder or
under any CRC Debt Agreement, a written notice specifying the nature and period
of existence thereof and what action the Issuer is taking or proposes to take
with respect thereto.
(e)    Event of Loss; Dispositions. Promptly, and in any event within ten (10)
Business Days after a Responsible Officer acquires knowledge thereof, notice of
the occurrence of (i) any Event of Loss (without taking into account clauses (a)
or (b) of the definition of Event of Loss), in each case, whether or not insured
and involving a probable loss of $7,500,000 or more individually or $30,000,000
or more in the aggregate or (ii) any Disposition of Property of the Issuer
giving rise, individually or in the aggregate, to proceeds in excess of
$5,000,000; provided that the Issuer shall promptly, in each case if requested
in writing by the Required Holders, provide
17

--------------------------------------------------------------------------------



a statement of a Responsible Officer of the Issuer setting forth details of the
occurrence referred to therein and stating what action the relevant Issuer Party
proposes to take with respect thereto.
(f)    Employee Benefits Matters. Promptly, and in any event within ten (10)
Business Days after a Responsible Officer of Issuer acquires knowledge thereof,
notice of the occurrence of the following events: (i) the occurrence of any
ERISA Event that could reasonably be expected to result in a material liability
to any of the Issuer Parties, specifying the nature thereof, what action the
Issuer Party or any ERISA Affiliate has taken, is taking or proposes to take
with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor, the PBGC or other
Governmental Authority with respect thereto; or (ii) the creation of any Lien
under Section 4068 of ERISA or Section 430(k) of the Code on any assets of any
of the Issuer Parties or any ERISA Affiliates in favor of the PBGC, a Pension
Plan or any Multiemployer Plan; provided that the Issuer Party shall promptly,
if requested in writing by a Purchaser or holder of a Note that is an
Institutional Investor, by a statement of a Responsible Officer of the Issuer
setting forth details of the occurrence referred to therein and stating what
action the relevant Issuer Party proposes to take with respect thereto.
(g)    Material Adverse Effect. Promptly, and in any event within five (5)
Business Days after acquiring knowledge thereof, notice of the occurrence of any
event or condition that has had or, based on Issuer’s knowledge, would
reasonably be expected to have a Material Adverse Effect accompanied by a
statement of a Responsible Officer of the Issuer setting forth details of the
occurrence referred to therein and stating what action the relevant Issuer Party
proposes to take with respect thereto.
(h)    Sponsor Support Agreement; Material Project Documents; Real Property
Documents. Promptly, and in any event within five (5) Business Days after
acquiring knowledge thereof, notice of (i) any termination or material
amendment, modification or waiver of the Sponsor Support Agreement, any Material
Project Document or any Real Property Document, (ii) any material breach or
material default under the Sponsor Support Agreement, any Material Project
Document or any Real Property Document, or (iii) any event of force majeure
asserted under the Sponsor Support Agreement or any Material Project Document
accompanied by a statement of a Responsible Officer of the Issuer setting forth
details of the occurrence referred to therein and stating what action the
relevant Issuer Party proposes to take with respect thereto.
(i)    Quarterly Operating Report. Within thirty (30) days after the end of the
first three fiscal periods in each fiscal year or forty five (45) days after the
end of each fiscal year, a quarterly operating report for the immediately
preceding fiscal quarter, in the form of Exhibit 7.1(i) or such other form
reasonably acceptable to the Required Holders (in consultation with the
Independent Engineer, if any).
(j)    Requested Information. With reasonable promptness, such other data and
information relating to the material business, operations, affairs, financial
condition, assets or properties of the Issuer Parties or relating to the
material ability of any Issuer Party to perform its obligations hereunder or
under any other Note Document as from time to time may be reasonably requested
in writing by the Required Holders.


18

--------------------------------------------------------------------------------



(k)    Material Litigation. Promptly, and in any event within five (5) Business
Days after a Responsible Officer acquires knowledge thereof, notice of the
commencement of any litigation or proceeding (or any written threat or written
notice of the intention of any Person to file or commence any litigation or
proceeding), including any litigation or proceeding under Environmental Laws and
any administrative or judicial proceeding relating to Taxes, involving any
Issuer Party or the Project, to the extent any such litigation or proceeding (i)
relates to the Project and seeks to challenge or invalidate any Applicable
Permit, (ii) could reasonably be expected to have a Material Adverse Effect,
(iii) seeks injunctive or similar relief, (iv) relates to any Note Document, (v)
relates to any Material Project Document or Real Property Document and (vi)
involving claims against it or the Project in excess of $7,500,000; provided
that the Issuer shall promptly, if requested in writing by the Required Holders,
provide a statement of a Responsible Officer of the Issuer setting forth details
of the occurrence referred to therein and stating what action the relevant
Issuer Party proposes to take with respect thereto, but shall not be required to
disclose any document or information that is subject to attorney-client or
similar privilege or constitutes attorney work-product.
(l)    Forced Outage. Promptly after acquiring knowledge thereof, notice of any
forced outage not permitted by the terms of the Offtake Agreements lasting for
more than ten (10) days with respect to the Elk Hills Plant; provided that the
Issuer shall promptly, if requested in writing by a Purchaser or holder of a
Note that is an Institutional Investor, by a statement of a Responsible Officer
of the Issuer setting forth details of the occurrence referred to therein and
stating what action the Issuer proposes to take with respect thereto.
(m)    KYC. With reasonable promptness, such additional documentation and other
information as any Purchaser or the Collateral Agent may from time to time
reasonably request which is required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.
7.2    Officer’s Certificate. Each set of financial statements delivered to the
Collateral Agent pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Responsible Officer of the Issuer certifying
that such Responsible Officer of the Issuer has reviewed the relevant terms
hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Issuer Parties from the
beginning of the quarterly or annual period covered by the statements then being
furnished to the date of the certificate and that such review shall not have
disclosed the existence during such period of any condition or event that
constitutes a Default or an Event of Default or, if any such condition or event
existed or exists (including any such event or condition resulting from the
failure of any Issuer Party to be in material compliance with any Environmental
Law), specifying the nature and period of existence thereof and what action the
Issuer Parties shall have taken or propose to take with respect thereto.
7.3    Visitation. The Issuer shall, and shall cause Elk Hills Power to, permit
the representatives of the Required Holders:
(a)    if no Default or Event of Default then exists, at the expense of such
Purchaser or holder, subject to the Elk Hill Power’s on-site safety requirements
and upon at least fifteen (15) days prior notice to the Issuer Parties, to visit
the Project and the principal executive
19

--------------------------------------------------------------------------------



office of the Issuer, to examine books of account, records, reports and other
papers and to discuss the affairs, finances and accounts of the relevant Issuer
Party with relevant Issuer Party’s officers, and (with the consent of the
Issuer, which consent will not be unreasonably withheld) its independent public
accountants, all at such reasonable times and without undue disturbance to the
relevant Issuer Party’s commercial operations and during normal business hours
and as often as may be reasonably requested in writing; provided, that, so long
as no Default or Event of Default has occurred and is continuing, no
representative of the Required Holders may make any such visit more frequently
than once per calendar year; provided, further, that the relevant Issuer Party
shall have the right to keep confidential from such persons any information (i)
that the Issuer reasonably believes to be in the nature of trade secrets or (ii)
the disclosure of which the Issuer in good faith reasonably believes could
violate an obligation of confidentiality required by law or by agreement with a
third party; and
(b)    if a Default or Event of Default then exists, at the expense of the
Issuer to visit and inspect any of the offices or properties of the relevant
Issuer Party, to examine all its books of account, records, reports and other
papers, to make copies and extracts therefrom, and to discuss their respective
affairs, finances and accounts with its officers and independent public
accountants (and by this provision the Issuer authorizes said accountants to
discuss the affairs, finances and accounts of the relevant Issuer Party), all at
such times and as often as may be requested; provided, that the Issuer shall
have the right to keep confidential from such persons any information (i) that
the Issuer reasonably believes to be in the nature of trade secrets or (ii) the
disclosure of which the Issuer in good faith reasonably believes could violate
an obligation of confidentiality required by law or by agreement with a third
party.
7.4    Electronic Delivery. Financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates that
are required to be delivered by the Issuer Parties pursuant to Section 7.1 and
Section 7.2 shall be deemed to have been delivered if such Issuer Party
satisfies any of the following requirements with respect thereto:
(a)    such financial statements satisfying the requirements of Section 7.1(a),
Section 7.1(b) or Section 7.1(c), related Officer’s Certificate(s) satisfying
the requirements of Section 7.2 or any other information required under Section
7.1 are, in each case, (i) filed with the SEC via EDGAR or otherwise publicly
available on a freely accessible page on CRC’s website or (ii) delivered to the
Collateral Agent by e-mail in accordance with Section 18; provided that the
Issuer shall, at the request of the Collateral Agent, continue to deliver copies
(which delivery may be by electronic transmission) of such documents to the
Collateral Agent; or
(b)    such financial statements satisfying the requirements of Section 7.1(a),
Section 7.1(b) or Section 7.1(c), related Officer’s Certificate(s) satisfying
the requirements of Section 7.2 or any other information required under Section
7.1 are, in each case, timely posted by or on behalf of the Issuer on IntraLinks
or on any other similar website to which the Collateral Agent and each holder of
Notes has free access; provided, however, that in no case shall access to such
financial statements, other information and Officer’s Certificates be
conditioned upon any waiver or other agreement or consent (other than
confidentiality provisions consistent with Section 20 of this Agreement);
provided, further, the Issuer shall have given the Collateral Agent prior
written notice, which may be by e-mail or in accordance with Section 18, of such
posting or filing in connection with each delivery, provided, further, that upon
the reasonable request of the
20

--------------------------------------------------------------------------------



Collateral Agent or any holder to receive paper copies of such financial
statements and Officer’s Certificates or to receive them by e-mail, the Issuer
will promptly e-mail them or deliver such paper copies, as the case may be, to
the Collateral Agent or such holder, as applicable.
SECTION 8.PAYMENT AND PREPAYMENT OF THE NOTES.
8.1    Required Payments; Maturity.
(a)    Interest (computed on the basis of a 360-day year of twelve 30 day months
for the actual days elapsed) shall accrue on the aggregate unpaid principal
amount of the Notes at the rate (subject to Section 9.15(d)) of (i) 6.00% per
annum from October 27, 2020 until October 26, 2024, (ii) 7.00% per annum from
October 27, 2024 until October 26, 2025 and (iii) 8.00% per annum from and after
October 27, 2025, and shall in each case be payable monthly in arrears on each
Payment Date and on the Maturity Date, until the principal of the Notes shall
have become due and payable; provided, that to the extent permitted by
Governmental Rules, (x) at all times during which an Event of Default has
occurred and is continuing (including as a result of commencement of an
insolvency proceeding with respect to any Issuer Party), the aggregate unpaid
principal balance of the Notes and (y) any overdue payment of interest with
respect to the Note shall, in each case, bear interest at a rate that is 2.00%
per annum above the rate of interest stated above (the “Default Rate”), payable
monthly as aforesaid.
(b)    Interest on each Note shall accrue from and including the date of
issuance to but excluding the date of any repayment thereof and shall be payable
in Dollars; provided that any Note that is repaid on the same date on which it
is made shall bear interest for one day. For the avoidance of doubt, interest
payable on the Payment Date that occurs on November 30, 2020 shall include all
accrued and unpaid interest as of such date, including for the avoidance of
doubt all unpaid interest that accrued from the Closing Date until November 1,
2020.
(c)     Each Note shall mature and all outstanding principal and accrued
interest shall be payable on the Maturity Date.
8.2    Prepayments.
(a)    Mandatory Prepayments. The Issuer shall prepay the principal amount of
the Notes, at par and without penalty or premium, in the principal amounts and
upon the occurrence of the events set forth below:
(i)    If on any date the Issuer, or any other Person on behalf of the Issuer,
shall receive,
(A)    Net Available Amounts of Disposition Proceeds from any Disposition (other
than a Disposition pursuant to Section 10.7(a), 10.7(b), 10.7(c)(i), 10.7(d),
10.7(e), or 10.7(f)), and the Issuer has not submitted a Reinvestment Notice to
the Collateral Agent (subject, in the case of a Disposition of any material
portion of the property or assets of the Issuer or the Project, to the approval
of the Collateral Agent acting at the direction of the Required Holders) within
ten (10) Business Days of receipt of such Net Available Amounts, or
21

--------------------------------------------------------------------------------



(B)    Net Available Amounts of Loss Proceeds from any Major Loss, and the
Issuer has not submitted a Reinvestment Plan within sixty (60) days of receipt
of such Net Available Amounts of Loss Proceeds or such Reinvestment Plan has not
been approved by the Collateral Agent acting at the direction of the Required
Holders (provided that in the case of a Reinvestment Plan submitted in respect
of a Major Loss from which the Net Available Amounts of Loss Proceeds in respect
of such Event of Loss do not exceed seventy five million dollars ($75,000,000),
the holders’ approval of such Reinvestment Plan shall not be unreasonably
withheld, conditioned or delayed),
such Net Available Amounts shall be applied to the prepayment of the Notes;
provided that, notwithstanding the foregoing, (i) to the extent that (x) the
aggregate Net Available Amounts of Disposition Proceeds in respect of
Dispositions of the Issuer Parties do not exceed $2,500,000 in any fiscal year
or $5,000,000 in the aggregate or (y) the aggregate Net Available Amounts of
Loss Proceeds in respect of an Event of Loss do not exceed $30,000,000, then, in
each case, such Net Available Amounts under such threshold shall not be required
to be applied to the prepayment of the Notes pursuant to this Section 8.2(a) and
the Issuer Parties may reinvest such Net Available Amounts without delivering a
Reinvestment Notice or Reinvestment Plan, as applicable, pursuant to this
Section 8.2(a) (notwithstanding, for the avoidance of doubt, the prepayment
obligations of this Section 8.2(a)) so long as the Issuer notifies the
Collateral Agent of such amounts and deposits such amounts in a Collateral
Account and (ii) on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Notes as set forth in this Section
8.2(a)(i).
(ii)    Promptly following a Change of Control, the Issuer shall prepay the
entire principal amount outstanding under all of the Notes, together with
accrued interest on such principal amount to the date of such prepayment.
(iii)    Promptly upon the incurrence by the Issuer of any Indebtedness (other
than Permitted Indebtedness), the Issuer shall prepay the principal amount of
the Notes, together with accrued interest on such principal amount to the date
of such prepayment, in an amount equal to 100% of the proceeds of such
Indebtedness.
(b)    The Issuer shall give the Collateral Agent a written notice of such
mandatory prepayment required to be made under this Section 8.2(a) not less than
five (5) Business Days and not more than ten (10) Business Days prior to the
date fixed for such prepayment. Each such notice shall specify (i) in reasonable
detail, the events giving rise to such prepayment, (ii) the prepayment date
(which shall be a Business Day) and (iii) the aggregate principal amount of the
Notes to be prepaid on such date, and the interest to be paid on the prepayment
date with respect to such principal amount being prepaid. The Collateral Agent
will promptly notify each holder holding Notes of the contents of such notice
and of such holder’s pro rata share of the mandatory prepayment. At any time
after receipt of such notice but prior to 5:00 p.m. (New York City time) three
(3) Business Days prior to the date any such mandatory prepayment pursuant to
Section 8.2(a) is to be made, any holder may decline any such mandatory
prepayment by providing written notice (each, a “Rejection Notice”) to the
Issuer and the Collateral Agent. If a holder fails to
22

--------------------------------------------------------------------------------



deliver a Rejection Notice to the Issuer and the Collateral Agent within the
time frame specified above, any such failure will be deemed an acceptance of the
total amount of such mandatory prepayment of Notes. The holders who have not so
declined such mandatory prepayment or who have been deemed to accept such
mandatory prepayment shall be paid in accordance with Section 8.4 and if any
prepayment amount shall have been declined: (i) such amount shall be re-offered,
on a pro rata basis, to the holders who did not decline the first prepayment
offer; (ii) any holders accepting such second prepayment offer by providing
written notice to the Issuer and Collateral Agent prior to 5:00 p.m. (New York
City time) one (1) Business Day prior to the date of such mandatory prepayment
shall be paid the additional amount it accepted pursuant to the second
prepayment offer in accordance with Section 8.4; and (iii) any remaining
prepayment amount shall be deposited into a Collateral Account. Except with
respect to the second prepayment offer (if any) referred to in the immediately
preceding sentence, the Issuer shall have no further obligation to any holder
who so declines such mandatory prepayment to make any future mandatory
prepayments as a result of the event or occurrence that gave rise to the initial
mandatory prepayment obligation.
(c)    Optional Prepayments. The Issuer may, at its option, upon notice as
provided below, prepay at any time all, or from time to time any part of, the
Notes, in an amount not less than $1,000,000 (and in multiples of $500,000) in
the case of a partial prepayment, at 100% of the principal amount so prepaid,
any accrued interest with respect to such principal amount. The Issuer will give
the Collateral Agent written notice of each optional prepayment under this
Section 8.2 not less than five (5) days and not more than sixty (60) days prior
to the date fixed for such prepayment (which notice may state that it is
conditioned upon the effectiveness of another credit facility or other agreement
or transaction providing the source of funds for such optional prepayment, in
which case such notice may be revoked by the Issuer by providing written notice
to the Collateral Agent at least one (1) Business Day prior to the proposed date
of the optional prepayment if one or more of such conditions is not satisfied),
unless the Issuer and the Required Holders agree to another time period pursuant
to Section 17. Each such notice shall specify (i) such date (which shall be a
Business Day), (ii) the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.4) and (iii) the interest to be paid on
the prepayment date with respect to such principal amount being prepaid.
8.3    Application of Payments. Each prepayment pursuant to Section 8.2 shall be
applied first, to any amounts owing pursuant to Sections 15.1, second, to any
amounts owing pursuant to Sections 15.2, third, to accrued and unpaid interest
to the date of such prepayment and fourth, to reduce the outstanding principal
amount of the Notes.
8.4    Allocation of Partial Prepayments. In the case of each partial prepayment
of the Notes pursuant to Section 8.2, the principal amount of the Notes to be
prepaid shall be allocated ratably among all of the Notes at such time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment; provided that
any holder of a Note who declines such partial prepayment in accordance with
Section 8.2 shall not be considered in such allocation.
8.5    Maturity; Surrender. In the case of each prepayment of Notes pursuant to
this Section 8, the principal amount of each Note to be prepaid shall mature and
become due and
23

--------------------------------------------------------------------------------



payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date. From and after such date, unless the
Issuer shall fail to pay such principal amount when so due and payable, together
with the interest, as aforesaid, interest on such principal amount shall cease
to accrue. Any Note paid or prepaid in full shall be surrendered to the Issuer
and cancelled and shall not be reissued, and no Note shall be issued in lieu of
any prepaid principal amount of any Note.
8.6    Purchase of Notes. The Issuer will not and will not permit any Affiliate
to purchase, redeem, prepay or otherwise acquire, directly or indirectly, any of
the outstanding Notes except upon the payment or prepayment of the Notes in
accordance with this Agreement and the Notes. The Issuer will promptly cancel
all Notes acquired by it, any Affiliate pursuant to any payment or prepayment of
Notes pursuant to this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.
SECTION 9.AFFIRMATIVE COVENANTS.
From the date of this Agreement, so long as any of the Notes are outstanding,
the Issuer covenants that:
9.1    Payment of Taxes. The Issuer shall file, or cause to be filed, all
Material Tax returns required to be filed by the Issuer and Elk Hills Power in
any jurisdiction and will pay and discharge all Material Taxes shown to be due
and payable on such returns and all other Material Taxes imposed on it or any of
its properties, assets, income or franchises, to the extent the same have become
due and payable and before they have become delinquent and all claims for which
sums have become due and payable that have or might become a Lien on properties
or assets of the Issuer; provided that the Issuer need not pay any such Taxes to
the extent that the amount, applicability or validity thereof is contested by
the Issuer on a timely basis in good faith and in appropriate proceedings, and
the Issuer has established adequate reserves therefor in accordance with GAAP on
the books of the relevant Issuer Party.
9.2    Maintenance of Existence. Except as otherwise expressly permitted under
this Agreement, the Issuer shall, and shall cause Elk Hills Power to, (a)
preserve and keep in full force and effect its organizational existence and (b)
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect, take all reasonable actions to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business.
9.3    Insurance. The Issuer shall, and shall cause Elk Hills Power to, obtain
and maintain, or will cause others to obtain and maintain on its behalf, the
insurance required to be maintained pursuant to the Insurance Program.
9.4    Compliance with Laws. The Issuer shall, and shall cause Elk Hills Power
to, comply with all Legal Requirements applicable to the Issuer, Elk Hills Power
or the Project, except to the extent failure to do so could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. Each
of the Issuer and Elk Hills Power may, at its expense, contest by appropriate
proceedings conducted in good faith the validity or application of Legal
Requirements.
24

--------------------------------------------------------------------------------



9.5    Books and Records. The Issuer will, and will cause Elk Hills Power to,
(i) maintain proper books of record and account in conformity with GAAP and all
applicable requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Issuer and (ii) keep books, records and accounts, which,
in reasonable detail, accurately reflect all transactions and dispositions of
assets. Each of the Issuer and Elk Hills Power has devised a system of internal
accounting controls sufficient to provide reasonable assurances that its books,
records, and accounts accurately reflect all transactions and dispositions of
assets and the Issuer will, and will cause Elk Hills Power to, continue to
maintain such system.
9.6    Operation of Project; Maintenance of Property; Material Project
Documents.
(a)    Except to the extent that failure to do so could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, the
Issuer shall, and shall cause Elk Hills Power to, keep, operate and maintain or
cause to be kept, operated and maintained, the Project and other property useful
and necessary in the business of such Issuer Party in good working order and
condition in accordance with Prudent Industry Practices, ordinary wear and tear
excepted; provided that no Issuer Party shall be deemed to be in breach of this
covenant solely as a result of any damage resulting from an event or
circumstance (i) the occurrence of which was not within the reasonable control
of or caused by the Issuer Parties or their Affiliates and (ii) the effects of
which the Issuer Parties or their Affiliates could not have avoided by the
exercise of due diligence and care.
(b)    Except to the extent failure to do so could not reasonably be expected to
have a Material Adverse Effect, the Issuer shall, and shall cause Elk Hills
Power to, enforce its rights under each Material Project Document in accordance
with its terms to the extent such Material Project Document is in full force and
effect.
(c)    The Issuer shall, and shall cause Elk Hills Power to, enforce its rights
under each Real Property Document in all material respects.
(d)    The Issuer shall, and shall cause Elk Hills Power to, enforce its rights
under the Sponsor Support Agreement in accordance with its terms.
9.7    Environmental Laws. Except to the extent failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, the Issuer shall, and shall cause Elk Hills Power to, (a)
comply, and maintain, construct, own and operate the Project and the Project
Properties in compliance, with all applicable Environmental Laws; and (b)
conduct and complete all investigations, studies, sampling, monitoring, and
testing, and all remedial, removal, restoration, cleanup, and other actions,
required under applicable Environmental Laws (including in the event of any
Release of Materials of Environmental Concern at, on, under, or from the Project
or Project Properties).
9.8    Collateral; Further Assurances. The Issuer shall, and shall cause Elk
Hills Power to, take, or cause to be taken all action required to maintain and
preserve the Liens created by the Security Documents and the priority of such
Liens (subject to Permitted Liens). From time to time, the Issuer shall, and
shall cause Elk Hills Power to, (a) execute, acknowledge, record, register,
deliver and/or file all such notices, statements, instruments and other
documents (including any
25

--------------------------------------------------------------------------------



memorandum of lease or other agreement, UCC financing statement or continuation
statement, certificate of title or estoppel certificate) relating to the
Obligations, stating the interest and charges then due and any known defaults,
and (b) take such other steps as may be necessary to render fully valid and
enforceable under all applicable laws the rights, Liens and priorities (subject
to Permitted Liens) of the Collateral Agent with respect to all Collateral and
other security (if any) from time to time furnished under this Agreement and the
other Note Documents or intended to be so furnished, in each case in such form
and at such times as shall be reasonably requested by the Collateral Agent
(acting on behalf of and at the direction of the Required Holders) for such
purposes, and pay all reasonable and documented fees and expenses (including
reasonable and documented attorneys’ fees) incident to compliance with this
Section 9.8.
9.9    Maintenance of Applicable Permits. Except to the extent failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, the Issuer shall, and shall cause Elk Hills Power to,
obtain, renew and keep in full force and effect, and comply with, all Applicable
Permits. Each Issuer Party may, at its expense, contest by appropriate
proceedings conducted in good faith the validity or application of, or
non-compliance with, any Applicable Permits.
9.10    Energy Regulatory Status. The Issuer shall, and shall cause Elk Hills
Power to, take all actions necessary to comply in all material respects with
those requirements of FERC that apply to Elk Hills Power, to the Elk Hills
Plant, to the maintenance of QF status in respect of the Elk Hills Plant, and to
the preservation of all of the exemptions from regulation set forth in 18 C.F.R.
Part 292 Subpart F, such that the Elk Hills Plant shall comply at all times with
the requirements set forth in 18 C.F.R. § 292.205, in each case, to the extent
such requirements are applicable as of the Closing Date and shall use
commercially reasonable efforts to comply with any applicable successor
regulations. The Issuer shall, and shall cause Elk Hills Power to, maintain in
full force and effect Elk Hills Power’s MBR Authority without any “mitigation”
(as that term is used under 18 C.F.R. § 35.38) to the extent such requirements
are applicable as of the Closing Date and shall use commercially reasonable
efforts to comply with any applicable successor regulations. The Issuer shall,
and shall cause Elk Hills Power to, comply in all material respects with the
electric reliability and other requirements applicable to Elk Hills Power and
the Elk Hills Plant under 18 C.F.R. Part 40 to the extent such requirements are
applicable as of the Closing Date and shall use commercially reasonable efforts
to comply in all material respects with respect to any applicable successor
regulations. For the avoidance of doubt, notwithstanding anything in this
Agreement to the contrary, the Issuer shall, and will cause Elk Hills Power to,
not oppose, obstruct, or protest the maintenance of QF status by the Elk Hills
Plant nor the sale of electricity by Elk Hills Power in any proceeding by or
before the FERC that specifically concerns QF status of the Elk Hills Plant.
9.11    Additional Project Documents. Promptly after the entry by any Issuer
Party into any Additional Project Document, the Issuer shall deliver a copy of
such Additional Project Document to the Collateral Agent (for distribution to
the holders).
9.12    Title.
(a)    The Issuer shall, and shall cause Elk Hills Power to, maintain good,
valid and insurable title to, or valid leasehold interests or easements in the
property or assets of the Issuer
26

--------------------------------------------------------------------------------



and Elk Hills Power that are necessary for the ownership, operation or
maintenance of the Project or the distribution of electricity or steam, or gas
processing services therefrom, except in each case where the failure to have
such title, interests or easements would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and shall at all
times warrant and defend the title to such property against all claims that do
not constitute Permitted Liens.
(b)    The Issuer shall, and shall cause Elk Hills Power to, use commercially
reasonable efforts to obtain valid easement rights with respect to its
transmission and gathering lines to the extent it does not own valid easement
rights with respect to such lines.
9.13    Hazardous Substances. The Issuer shall, and shall cause Elk Hills Power
to, prevent, remediate, investigate, monitor, mitigate or otherwise address any
actual or threatened Release of or any exposure of any Person to any Materials
of Environmental Concern, to the extent such Release or exposure has given rise
or could give rise to a material violation by Issuer or a material liability of
Issuer under any Environmental Law.
9.14    Collateral Accounts.
(a)    On or before the Closing Date, Elk Hills Power shall establish at least
one Collateral Account, and thereafter maintain such Collateral Account.
(b)    Within forty-five (45) days following the Closing Date (or such later
date as agreed by the Required Holders in their sole discretion), the Issuer
shall establish a Collateral Account and thereafter maintain such Collateral
Account.
(c)    The Issuer and Elk Hills Power shall deposit promptly after receipt
thereof, and shall use commercially reasonable efforts to cause third parties
that would otherwise make payments directly to the Issuer or Elk Hills Power to
deposit, all amounts (including all Project Revenues) received by, or payable
to, the Issuer or Elk Hills Power, as applicable, into a Collateral Account.
(d)    The Issuer shall, and shall cause Elk Hills Power to, ensure that any
contract it enters into with a third party for the sale of any services or
products to such third party, including any gas processing services, steam or
electricity produced by or provided by Elk Hills Power, (i) is entered into by
the Issuer and/or Elk Hills Power and that neither CRC nor any of its
Subsidiaries (excluding the Issuer and Elk Hills Power) will be a party thereto
and (ii) provides for the payment of all amounts in exchange for such services
or products to be paid directly to the Issuer or Elk Hills Power, into a bank
account of the Issuer or Elk Hills Power, as applicable, that is subject to a
Control Agreement. The Issuer and Elk Hills Power agree that it is the intention
that all Project Revenues or earnings generated by or using the Collateral shall
be deposited into such a bank account and no back to back intercompany or other
affiliate arrangements shall be permitted.
9.15    Plan of Subdivision; LTS Ground Lease; Ground Lease Amendment.  
(a)    The Issuer shall, at its sole cost and expense, diligently pursue the
approval of the Plan of Subdivision from all applicable Governmental Authorities
(which Plan of Subdivision shall not be materially modified or amended without
the prior written consent of the Collateral Agent, acting at the direction of
the Required Holders), promptly respond to any inquiry
27

--------------------------------------------------------------------------------



from holders regarding the progress of the Plan of Subdivision and promptly
notify the Collateral Agent in writing of any event or occurrence which could
reasonably be expected to materially delay completion of the Plan of Subdivision
according to its terms.
(b)    Promptly following approval of the Plan of Subdivision by all applicable
Governmental Authorities, the Issuer and Elk Hills Power shall enter into a
long-term ground lease covering the LTS Parcels in form attached hereto as
Exhibit 9.15(b)(i) (the “LTS Ground Lease”) and promptly thereafter record a
memorandum of the LTS Ground Lease in the form attached hereto as Exhibit
9.15(b)(ii), which LTS Ground Lease shall have priority in right of payment with
respect to any other Indebtedness secured by a Lien on the fee interest of the
LTS Parcel.
(c)    Simultaneously with the execution of the LTS Ground Lease, the Mortgage
shall, at the Issuer’s sole cost and expense, be amended (in form and substance
reasonably satisfactory to the Collateral Agent and the Required Holders) to
encumber the LTS Ground Lease and the Issuer shall deliver to the Collateral
Agent:
(i)    all documentation necessary and then available to the Issuer to obtain a
Title Policy and Survey, in accordance with and as described in Section 9.16 and
9.17, covering the LTS Parcel in form and substance reasonably satisfactory to
the Required Holders, and
(ii)    customary opinions in form and substance reasonably satisfactory to the
Required Holders with respect to such amendment to the Mortgage (the
documentation described in clause (e) and this clause (c) collectively, the “LTS
Real Property Documentation” and the completion of the Plan of Subdivision,
execution and delivery of the LTS Ground Lease, and delivery of the LTS Real
Property Documentation are collectively referred herein as the “LTS
Conditions”).
(d)    If the LTS Conditions have not been satisfied within twelve (12) months
after the Closing Date, beginning with the first day following such 12-month
period (or such later date agreed to by the Collateral Agent (acting at the
direction of the Required Holders in their sole discretion)), the rate of
interest then payable on the Notes will be increased by 1.00% per annum until
such time that the LTS Conditions shall have been satisfied and upon such
satisfaction of the LTS Conditions, the rate of interest payable on the Notes
shall thereafter be reduced to the rate stated in Section 8.1(a) (and the 1.00%
increase specified in this clause (d) shall no longer apply). Promptly following
the satisfaction of the LTS Conditions, the Issuer shall provide the Collateral
Agent with written notice thereof (and the Collateral Agent may rely on such
written notice as evidence that the LTS Conditions have been satisfied (or the
absence of its receipt of such written notice as evidence that the LTS
Conditions have not been satisfied) for purposes of calculating interest on the
Notes).
(e)    The Issuer shall provide to the Collateral Agent within fifteen (15) days
of the Closing Date fully executed amended and restated ground leases for each
of the Ground Leases (other than the LTS Ground Lease) that incorporate the text
of Sections 13, 14, 17 and 19 of the form of LTS Ground Lease attached hereto
and promptly thereafter record a memorandum of each of the Ground Leases (other
than the LTS Ground Lease) in substantially the form attached hereto as Exhibit
9.15(b)(ii).
28

--------------------------------------------------------------------------------



9.16    Title Policy. The Issuer shall, or shall cause Elk Hills Power to
provide to the Collateral Agent as soon as practicable following the Closing
Date, and in any event within ninety (90) days of the Closing Date (which period
may be extended with the consent of the Required Holders, in their sole
discretion; provided that if the Issuer is using its, or is causing Elk Hills
Power to use its, commercially reasonable efforts, such consent of the Required
Holders shall not be unreasonably withheld, conditioned or delayed), an American
Land Title Association (“ALTA”) extended coverage loan title insurance policy
(in 2006 or later form) in respect of the interests of Elk Hills Power in and to
the real property on which the Project is located, together with such
endorsements as are reasonably required by it (such policies and endorsements
including all amendments thereto and substitutions or replacement therefor being
hereinafter referred to collectively as the “Title Policy”), or the
unconditional and irrevocable commitment of the Title Company (as defined below)
to issue such extended coverage loan title policy, in an amount not less than
$300,000,000, issued by a title insurance company selected by Issuer and
reasonably acceptable to the Purchasers as insurer of the Title Policy (the
“Title Company”), in form and substance reasonably satisfactory to the Required
Holders, and in favor of, the Collateral Agent (for the benefit of the Secured
Parties), insuring that with respect to the Project that:
(a)    Elk Hills Power has good, valid leasehold and/or easement title in and
to, as applicable, or the right to control, occupy and/or use, the Project
Properties (including all appurtenant easements thereto and related rights of
way other than easements with respect to transmission and gathering lines)
comprising the Project as described in the applicable schedule to the Title
Policy, free and clear of all Liens, encumbrances and other exceptions to title
whatsoever, other than Permitted Liens and
(b)    the Mortgage on the Project Properties (including all appurtenant
easements thereto and related rights of way other than easements with respect to
transmission and gathering lines) constitutes a valid, first priority Lien in
favor of Collateral Agent for the benefit of the Secured Parties on the real
property interests of Elk Hills Power in the Project Properties (including all
appurtenant easements thereto and related rights of way other than easements
with respect to transmission and gathering lines) created by the lease or
easement agreements between Elk Hills Power and fee owner of each Project
Property, free and clear of all Liens, encumbrances and other exceptions to
title whatsoever, other than Permitted Liens,
together with evidence that all title insurance premiums and expenses, filing,
recordation, subscription and inscription fees and all recording and other
similar fees, and all recording, stamp and other similar Taxes and other
expenses related to the issuance of the Title Policy and such filings,
registrations and recordings contemplated by the Note Documents have been paid
in full by or on behalf of Elk Hills Power.
9.17    Survey and Affidavit. The Issuer shall, or shall cause Elk Hills Power
to, provide to the Collateral Agent as soon as practicable following the Closing
Date, and in any event within ninety (90) days of the Closing Date (which period
may be extended with the consent of the Required Holders, in their sole
discretion; provided that if the Issuer is using its, or is causing Elk Hills
Power to use its, commercially reasonable efforts, such consent of the Required
Holders shall not be unreasonably withheld, conditioned or delayed), (i) ALTA
surveys in form and substance acceptable to the Required Holders with respect to
the real estate parcels constituting the Project Properties (including all
appurtenant easements thereto and related rights of way other than
29

--------------------------------------------------------------------------------



easements with respect to transmission and gathering lines) whether owned or
leased (each a “Survey”) and (ii) an owner’s title affidavit, including therein
any “no-change” survey affidavit, with respect to the Survey, in each case
certified to the Collateral Agent by the Issuer, and in form reasonably
satisfactory to the Purchasers.
9.18    Opinion. If reasonably requested by any holder in connection with a
proposed transfer of a Note pursuant to Section 13.2, the Issuer shall cooperate
in good faith with the holder in order to obtain, at its sole cost and expense,
an opinion of counsel, in form and substance reasonably acceptable to such
holder, addressing environmental and regulatory matters applicable to the
Project and the Issuer Parties.
9.19    CUSIP Number. The Issuer shall use its commercially reasonable efforts
to, within sixty (60) days following the Closing Date, obtain an identification
number issued by CUSIP Global Services for the Notes.
SECTION 10. NEGATIVE COVENANTS.
From the date of this Agreement, so long as any of the Notes are outstanding,
the Issuer covenants that:
10.1    Indebtedness. The Issuer shall not, and shall not permit Elk Hills Power
to, create, issue, incur, assume, or suffer to exist any Indebtedness, except
Permitted Indebtedness.
10.2    Liens. The Issuer shall not, and shall not permit Elk Hills Power to,
create, incur, assume or suffer to exist any Lien upon any of its property,
whether now owned or hereafter acquired, except Permitted Liens.
10.3    Fundamental Changes. The Issuer shall not, and shall not permit Elk
Hills Power to, enter into any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business.
10.4    Tax Status. The Issuer shall not, and shall not permit Elk Hills Power
to, cause, make or consent to any action or election that would result in the
Issuer or Elk Hills Power ceasing to be either a partnership or a disregarded
entity for U.S. federal income tax purposes, in each case to the extent
permitted by applicable Legal Requirements.
10.5    Employees. The Issuer shall not, and shall not permit Elk Hills Power
to, obtain or maintain any employees.
10.6    Subsidiaries. The Issuer shall not, and shall not permit Elk Hills Power
to, create, acquire or permit to exist any Subsidiaries (other than, in the case
of the Issuer, Elk Hills Power) or become a limited partner or general partner
in any partnership or venturer in any joint venture.
10.7    Disposition of Property. The Issuer shall not, and shall not permit Elk
Hills Power to, Dispose of any of its Property, whether now owned or hereafter
acquired, except, in the case of Elk Hills Power:
30

--------------------------------------------------------------------------------



(a)    as required by any Material Project Document or any Note Document;
(b)    the liquidation, sale or use of cash and Permitted Investments;
(c)    the Disposition of (i) obsolete, damaged, worn out or surplus property
not used or useful in the business of the Issuer or (ii) property which is
unrelated to the Project or otherwise not required for the operation of the
Project as contemplated by the Sponsor Support Agreement and the Material
Project Documents then in effect;
(d)    sales of (and the granting of any option or other right to purchase,
lease or otherwise acquire) power, electric capacity, transmission capacity,
emissions credits, or ancillary services or other inventory or products in the
ordinary course of business and otherwise in compliance with the terms of the
Sponsor Support Agreement and the Material Project Documents then in effect;
(e)    granting of easements or other interests in the Project Properties to
other Persons so long as such grant is in the ordinary course of business, not
substantial in amount and does not or could not reasonably be expected to
materially detract from the value or use of the affected property or to
interfere in any material respect with Elk Hills Power’s ability to construct or
operate the Project or sell or distribute capacity, energy, hydrocarbons or
ancillary services;
(f)    sales of capacity, energy, hydrocarbons, ancillary services and other
products and services in the ordinary course of business;
(g)    distributions permitted under Section 10.8;
(h)    other Dispositions on an arm’s-length basis for cash consideration having
a fair market value not exceeding $2,500,000 in any fiscal year and $5,000,000
in the aggregate for all such Dispositions during the term of this Agreement;
provided that such Disposition is not reasonably expected to materially and
adversely impair the operation and maintenance of the Project.
10.8    Restricted Payments.
(i)    The Issuer shall not make or agree to make, directly or indirectly, any
Restricted Payments (as defined below), provided that if no Restricted Payment
Event has occurred, the Issuer may make a Restricted Payment not more than two
times per calendar month or to the extent necessary for CRC to remain in
compliance with Section 10.18(a) of the CRC Debt Agreements.
(a)    Following the occurrence of any Restricted Payment Event, the Issuer
shall not, and shall not permit Elk Hills Power to, declare or pay any dividend
on, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, defeasance, retirement or
other acquisition of, any Equity Interests in such Issuer Party, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of the
Issuer (collectively, “Restricted Payments”).
31

--------------------------------------------------------------------------------



10.9    Investments. The Issuer shall not, and shall not permit Elk Hills Power
to, make any Investments except Permitted Investments.
10.10    Transactions with Affiliates. The Issuer shall not, and shall not
permit Elk Hills Power to, enter directly or indirectly into any transaction
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate,
except that each of the Issuer and Elk Hills Power may enter into (a)
transactions and agreements with Affiliates in the ordinary course of business
on fair and reasonable terms no less favorable to the relevant Issuer Party than
would be obtainable in a comparable arm’s-length transaction with a Person that
is not an Affiliate, (b) Permitted Affiliate Transactions and (c) Restricted
Payments permitted under Section 10.8.
10.11    Lines of Business. The Issuer shall not permit Elk Hills Power to,
enter into any business, except for the ownership, operation, maintenance, use,
improvement and financing of, and sale of hydrocarbons processed or electricity
generated by, the Project and activities reasonably incidental thereto.
10.12    Passive Holdco. Notwithstanding anything contained herein, the Issuer
shall not engage in any business or activity or own any assets other than (i)
holding 100% of the Equity Interests of Elk Hills Power; (ii) performing its
obligations and activities incidental thereto under the Note Documents, and to
the extent not inconsistent therewith, the Material Project Documents and (iii)
activities and contractual rights incidental to maintenance of its corporate
existence.
10.13    Amendments to or Termination of Certain Documents. The Issuer shall
not, and shall not permit Elk Hills Power to, cause, consent to, or permit any
termination (except for a termination that occurs automatically in accordance
with the express terms of such agreement), amendment, modification, variance,
impairment, or waiver of any provision of (i) the Sponsor Support Agreement
without first obtaining the prior written consent of all of the holders of the
Notes, (ii) any Real Property Document without first obtaining the prior written
consent of the Required Holders or (iii) any other Material Project Document
unless the Issuer believes, in good faith, that such termination, amendment,
modification, variance, impairment or waiver is commercially reasonable and in
the best interests of the Issuer Parties; provided, that the Issuer shall not be
required to obtain the prior written approval of the holders with respect to (A)
any amendment, modification, supplement, or waiver of the Sponsor Support
Agreement or Real Property Document effected to correct a clear and manifest
error, to make a ministerial modification in the Sponsor Support Agreement or
Real Property Document or solely to afford Elk Hills Power additional rights or
benefits thereunder or (B) any amendment, modification, supplement, or waiver of
any Real Property Documents required by Section 9.15(e).
10.14    Maintenance of Accounts. The Issuer shall not, and shall not permit Elk
Hills Power to, establish or maintain any deposit, securities, commodities or
similar account other than the Collateral Accounts.
10.15    Changes in Fiscal Periods; Accounting Policies; Location; Name.
(a)    Without the consent of the Required Holders, the Issuer shall not permit
the fiscal year of the Issuer or Elk Hills Power to end on a day other than
December 31, change the
32

--------------------------------------------------------------------------------



Issuer’s or Elk Hills Power’s method of determining fiscal quarters or make, or
permit any change in accounting policies or reporting practices except as
required by GAAP, except in each case for any such changes which are not
materially adverse to the holders of the Notes.
(b)    Except upon ten (10) days’ prior written notice to the Collateral Agent
and otherwise following delivery to the Collateral Agent of all additional
financing statements and other documents necessary to maintain the validity,
perfection and priority of the security interests provided for herein, neither
the Issuer nor Elk Hills Power will (i) change its jurisdiction of organization,
(ii) change its location of principal place of business or (iii) change its
name.
10.16    Additional Project Documents. The Issuer shall not, and shall not
permit Elk Hills Power to, enter into or become a party to any Additional
Project Document or Real Property Document unless such Additional Project
Document (with any series of related Additional Project Documents entered into
as part of a single transaction or series of related transactions to be
considered as one “Additional Project Document” for purposes of this Section
10.16) or Real Property Document is on terms fair and commercially reasonable to
Elk Hills Power and could not reasonably be expected to have a Material Adverse
Effect, in each case, as certified by a Responsible Officer of the Issuer;
provided, however, the Issuer shall provide five (5) Business Days’ prior
written notice before entering into such Additional Project Document.
10.17    Sales and Leasebacks. The Issuer shall not, and shall not permit Elk
Hills Power to, enter into any arrangement with any Person providing for the
leasing by Elk Hills Power of any material real or personal property that has
been or is to be sold or transferred by Elk Hills Power, to such Person or to
any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of Elk Hills Power.
10.18    Energy Regulatory Status. Other than as set forth in Schedule 5.14, the
Issuer shall not, and shall not permit Elk Hills Power to, take any action that
shall cause the Issuer or Elk Hills Power to become subject to any approval,
obligation or regulation as an “electric utility” under the laws of California
or any other state with jurisdiction over the Issuer or Elk Hills Power, except
when becoming subject to such approval, obligation or regulation does not result
in and could not reasonably be expected to result in a Material Adverse Effect.
10.19    Sanctions, Anti-Corruption Laws, Etc.
(a)    The Issuer shall not, and shall not permit Elk Hills Power to, directly
or knowingly indirectly, lend, contribute or otherwise make available the
proceeds of the Notes to any Subsidiary, joint venture partner or other Person
(i) to fund any activities or business of or with any Sanctioned Person, or in
any Sanctioned Country, or (ii) in any other manner that would result in any
Issuer Party, the Collateral Agent or any holder of Notes being in violation of
Sanctions. The Issuer shall not, and shall not permit Elk Hills Power to, engage
in (nor shall it authorize or permit any Subsidiary or any other Person acting
on its behalf to engage in), with respect to the Project or any transaction
contemplated by the Operative Documents, any dealing, transaction or other act
in violation of any Anti-Corruption Law, Anti-Money Laundering Law or Sanctions.
33

--------------------------------------------------------------------------------



(b)    The Issuer shall, and shall cause Elk Hills Power to, ensure that no
funds used to pay the obligations under this Agreement (i) constitute the
property of, or are beneficially owned, directly or indirectly, by any
Sanctioned Person, (ii) are derived from any transactions or business of or with
any Sanctioned Person or Sanctioned Country, or (iii) are derived from any
activity in violation of Anti-Money Laundering Laws.
10.20    Amendments to Organizational Documents. The Issuer shall not, and shall
not permit Elk Hills Power to, directly or indirectly, change, amend or
otherwise modify any of its Organizational Documents (including by the filing or
modification of any certificate of designation) or any agreement to which it is
a party with respect to its limited liability company interest or otherwise
terminate, amend or modify any such Organizational Document or agreement or any
provision thereof, or enter into any new agreement with respect to its limited
liability company interest, other than any such amendments, modifications or
changes or such new agreements which are not adverse in any material respect to
the interests of the Collateral Agent, the Purchasers or the holders of the
Notes.
10.21    Speculative Transactions. The Issuer shall not, and shall not permit
Elk Hills Power to, enter into any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions for speculative purposes.
SECTION 11. EVENTS OF DEFAULT.
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Issuer defaults in the payment of any principal on any Note when the
same becomes due and payable, whether at maturity or at a date fixed for
prepayment or by declaration or otherwise; or
(b)    the Issuer defaults in the payment of any interest on any Note, or any
other amount payable hereunder or under any other Note Document within three (3)
Business Days after any such interest or other amount becomes due and payable in
accordance with the terms hereof; or
(c)    any Issuer Party shall default in the observance or performance of any
agreement contained in Section 7.1(d), Section 9.2, Section 9.3 (but only to the
extent such default results in any Issuer Party failing to maintain any
insurance required under such Section 9.3), Section 9.14(b), Section 9.16,
Section 9.17 or Section 10; or
(d)    any Issuer Party shall (i) default in the observance or performance of
Section 7.1(e), and such default of Section 7.1(e) shall continue unremedied for
a period of ten (10) Business Days after the occurrence of such default of
Section 7.1(e), or (ii) default in the performance of or compliance with any
other term contained herein (other than those referred to in Section 11(a), (b)
and (c) and (d)(i)) or in any other Note Document to which it is a party and
34

--------------------------------------------------------------------------------



such default is not remedied within thirty (30) days after the earlier of (x) a
Responsible Officer obtaining knowledge of such default and (y) the Issuer
receiving written notice of such default from the Collateral Agent or any holder
(any such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); provided, however, that, in the case of the
foregoing clause (ii) only, if (A) such default is not susceptible of cure
within thirty (30) days, (B) such Issuer Party is proceeding with diligence and
in good faith to cure such default and such default is susceptible to cure and
(C) the extension of such cure period could not reasonably be expected to have a
Material Adverse Effect, then such thirty (30)-day period shall be extended as
may be necessary to cure such failure, such extended period not to exceed ninety
(90) days in the aggregate (inclusive of the original thirty (30)-day period);
or
(e)    any representation or warranty made or deemed made by or on behalf of any
Issuer Party herein or in any other Note Document to which it is a party, any
amendment or modification thereof or waiver thereto or that is contained in any
certificate, document or financial or other statement furnished by it in writing
at any time under or in connection with this Agreement or any such other Note
Document shall prove to have been false or incorrect in any material respect on
or as of the date made; provided, however, that if (i) the fact, event or
circumstance resulting in such false or incorrect representation or warranty is
capable of being cured, corrected or otherwise remedied, (ii) such fact, event
or circumstance resulting in such false or incorrect representation or warranty
shall have been cured, corrected or otherwise remedied within thirty (30) days
from the date on which such Issuer Party first obtains knowledge thereof and
(iii) such incorrect representation or warranty could not reasonably be expected
to result in a Material Adverse Effect during the pendency of such cure period,
then such false or incorrect representation or warranty shall not constitute an
Event of Default hereunder; or
(f)    any Issuer Party or CRC as applicable, shall: (a) default in making any
payment when due (subject to any applicable grace period) of any Indebtedness
(excluding, for the avoidance of doubt, the Notes, this Agreement and other
Obligations) in an aggregate principal amount of at least $50,000,000 (or its
equivalent in the relevant currency of payment); or (b) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness described in clause (a) hereof (excluding, for the avoidance
of doubt, the Notes and other Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist that, in each such default or condition contemplated in
this clause (b), (i) the effect of which is to cause such Indebtedness to become
due prior to its stated maturity or, in the case of any such Indebtedness
constituting a Guaranty obligation, to become immediately due and payable or
(ii) as a result thereof, (x) any such Indebtedness shall be declared to be due
and payable or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case, prior to the stated maturity thereof or (y) in the case of
CRC, any secured party under a CRC Debt Agreement shall exercise remedies with
respect to any Equity Interests pledged in connection therewith; or
(g)    any Issuer Party or CRC (i) is generally not paying, or admits in writing
its inability to pay, its debts as they become due, (ii) files, or consents by
answer or otherwise to the filing against it of a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
35

--------------------------------------------------------------------------------



moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by any Issuer Party or CRC, as applicable,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of such Issuer Party or CRC, or any such petition
shall be filed against such Issuer Party or CRC and such petition shall not be
dismissed within sixty (60) days; or
(i)    any event occurs with respect to any Issuer Party or CRC which under the
laws of any jurisdiction is analogous to any of the events described in Section
11(g) or Section 11(h), provided that the applicable grace period, if any, which
shall apply shall be the one applicable to the relevant proceeding which most
closely corresponds to the proceeding described in Section 11(g) or Section
11(h); or
(j)    an ERISA Event shall have occurred, which together with all other such
ERISA Events that have occurred, if any, could reasonably be expected to result
in a Material Adverse Effect; or
(k)    one or more monetary judgments or decrees shall be entered against any
Issuer Party involving in the aggregate a liability (which liability is not paid
or is not covered by a surety bond or available insurance as acknowledged in
writing by the provider of such insurance or as certified to the holders of the
Notes by the relevant Issuer Party or its authorized insurance representative)
of $10,000,000 or more, and all such judgments or decrees shall not have been
satisfied, vacated, discharged, stayed or bonded pending appeal within sixty
(60) days from the entry thereof; or
(l)    one or more non-monetary judgments or decrees shall be entered against
any Issuer Party which could reasonably be expected to result in a Material
Adverse Effect and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or
(m)    subject to Sections 11(n) or (o), any of the Note Documents shall cease
(in each case, except in accordance with its terms and not related to any
default thereunder) to be in full force and effect, or any Governmental
Authority of competent jurisdiction shall declare such Note Documents void, or
the Issuer or any Affiliate thereof shall so assert in writing or any security
interest in the Collateral purported to be created by any Security Document
shall cease to be, or shall be asserted in writing by any Issuer Party not to
be, a valid and perfected security interest having the priority (subject to
Permitted Liens) required by this Agreement or the relevant Security Document in
any material portion of the securities, assets or properties covered thereby,
except for the failure of the perfection of a Lien due to the failure of the
Collateral Agent to continue to hold
36

--------------------------------------------------------------------------------



Collateral delivered to it and required to be held in its possession pursuant to
the terms of the Security Documents which does not arise from a breach by any
Issuer Party of its obligations under any Note Document; or
(n)    notwithstanding Section 11(m), CRC shall be in breach of, or default
under, the Sponsor Support Agreement and any applicable cure period thereunder
shall have expired with respect to such breach or default; or
(o)    notwithstanding Section 11(m), the Sponsor Support Agreement shall cease
for any reason to be in full force and effect; or
(p)    Elk Hills Power shall have abandoned the operation or maintenance of the
Project for a period of at least 30 consecutive days (other than as a result of
a force majeure); provided that none of the following shall constitute
abandonment: (a) scheduled maintenance of the Project, (b) repairs to the
Project, whether or not scheduled, (c) a forced outage or scheduled outage of
the Project or (d) any Event of Loss affecting the Project; or
(q)    a CRC Debt Agreement Specified Default shall have occurred; or
(r)    a sale of all or substantially all of Elk Hills Power and/or the Project
or a Change of Control shall occur.
SECTION 12. REMEDIES ON DEFAULT, ETC.
12.1    Acceleration.
(a)    If an Event of Default with respect to an Issuer Party described in
Section 11(g), (h) or (i) has occurred, all the Notes then outstanding shall
automatically become immediately due and payable.
(b)    If any other Event of Default (other than an Event of Default described
under paragraphs (a), (c) or (d) of this Section 12.1) has occurred and is
continuing, the Collateral Agent (at the direction of the Required Holders given
at any time at their option), by notice or notices to the Issuer, shall declare
all the Notes then outstanding to be immediately due and payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, the Collateral Agent (at the direction of the Required
Holders given at any time at their option), by notice or notices to the Issuer,
shall declare all the Notes then outstanding to be immediately due and payable.
(d)    If any Event of Default described in Section 11(q) has occurred and is
continuing for 30 days, unless the relevant CRC Debt Agreement Specified Default
is permanently cured or waived, the Collateral Agent (at the direction of the
Required Holders given at any time at their option), by notice or notices to the
Issuer, shall declare all the Notes then outstanding to be immediately due and
payable. If the relevant CRC Debt Agreement Specified Default shall have been
permanently cured and waived, then any Event of Default described in Section
11(q) relating thereto shall be deemed cured and no longer continuing.
37

--------------------------------------------------------------------------------



(e)    Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Issuer
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Issuer
(except as herein specifically provided for).
12.2    Other Remedies.
(a)    If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.
(b)    If the Collateral Agent at any time receives a written notice signed by
the Required Holders that an Event of Default has occurred and is continuing,
the Collateral Agent will act, or decline to act, as directed in writing by the
Required Holders, in the exercise and enforcement of the Collateral Agent’s
interests, rights, powers and remedies in respect of the Collateral or under the
Security Documents or applicable law and, following the initiation of such
exercise of remedies, the Collateral Agent will act, or decline to act, with
respect to the manner of such exercise of remedies as directed in writing by the
Required Holders.
(c)    Notwithstanding anything to the contrary contained herein or in any other
Note Document, the Collateral Agent shall only comply with written instructions
or directions from the Required Holders with respect to the exercise and
enforcement of the Collateral Agent’s interests, rights, powers and remedies in
respect of the Collateral or under the Security Documents and shall not comply
with any such instructions or directions received from any other Person.
12.3    Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the Collateral Agent (at the
direction of the Required Holders, in their sole discretion), by written notice
to the Issuer, may rescind and annul any such declaration and its consequences
if (a) the Issuer has paid all overdue interest on the Notes, all principal on
any Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and (to the extent
permitted by applicable law) any overdue interest in respect of the Notes, (b)
neither the Issuer nor any other Person shall have paid any amounts which have
become due solely by reason of such declaration, (c) all Events of Default and
Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (d) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.
38

--------------------------------------------------------------------------------



12.4    No Waivers or Election of Remedies, Expenses, Etc. No course of dealing
and no delay on the part of any holder of any Note in exercising any right,
power or remedy shall operate as a waiver thereof or otherwise prejudice such
holder’s rights, powers or remedies. No right, power or remedy conferred by this
Agreement, any Note or any other Note Document upon any holder thereof shall be
exclusive of any other right, power or remedy referred to herein or therein or
now or hereafter available at law, in equity, by statute or otherwise. Without
limiting the obligations of the Issuer under Section 15, the Issuer will pay to
the Collateral Agent, for the account of each holder of each Note, on demand
such further amount as shall be sufficient to cover all costs and expenses of
such holder incurred in any enforcement or collection under this Section 12,
including reasonable attorneys’ fees, expenses and disbursements.
12.5    Application of Proceeds.
(a)    The Collateral Agent will apply the proceeds of any collection, sale,
foreclosure or other realization upon any Collateral in the following order of
application:
(i)    first, to the payment of all amounts payable under this Agreement, the
Collateral Agent Fee Letter or any of the other Note Documents on account of the
Collateral Agent’s fees and any fees, costs and expenses (including, without
limitation, reasonable fees and expenses of counsel to the Collateral Agent),
indemnities or other liabilities of any kind incurred by or owing to the
Collateral Agent or any custodian or agent of the Collateral Agent in connection
with this Agreement or any other Note Document or the performance by the
Collateral Agent of its obligations hereunder or thereunder;
(ii)    second, to each of the holders of the Notes in such amounts as the
Collateral Agent is directed in writing by the holders of the Notes for the
payment of the holders’ reasonable fees, costs and expenses (including, without
limitation, reasonable fees and expenses of counsel to the holders) of every
kind incurred in connection with or incidental to the care of any Collateral or
the rights of holders under this Agreement, any Security Document or any other
Note Document;
(iii)    third, to each of the holders of Notes in such amounts as the
Collateral Agent is directed in writing by the Required Holders for the payment
in whole or in part of the Obligations in such order as the Required Holders
shall elect; and
(iv)    fourth, any surplus remaining after the payment in full in cash of
amounts described in the preceding clauses and any other amount required to be
paid by any provision of law, will be paid to Issuer, its successors or assigns,
or as a court of competent jurisdiction may direct.
(b)    The provisions of this Section 12.5 are intended for the benefit of, and
will be enforceable as a third party beneficiary by, each present and future
Secured Party.
(c)    In connection with the application of proceeds pursuant to this Section
12.5, except as otherwise directed in writing by the Required Holders, the
Collateral Agent may sell any
39

--------------------------------------------------------------------------------



non-cash proceeds for cash prior to the application of the proceeds thereof in
accordance with the UCC.
SECTION 13. REGISTER; ASSIGNMENTS; SUBSTITUTION OF NOTES.
13.1    Register. The Collateral Agent, acting for this purpose as a
non-fiduciary agent of the Issuer, shall maintain at one of its offices located
in the United States a copy of each Transfer and Acceptance delivered to it and
a register for the recordation of the names and addresses of the holders, and
principal amount of the Notes (and stated interest amounts) owing to each
holders pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Issuer, the Collateral Agent, and the holders shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a holder hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Issuer and, with respect to
itself, any holder, at any reasonable time and from time to time upon reasonable
prior notice. The Collateral Agent shall have the right, and the Issuer hereby
expressly authorizes the Collateral Agent to (A) post the list of Disqualified
Institutions provided on a Platform and/or (B) provide the list of Disqualified
Institutions to each holder requesting the same. Upon its receipt of a duly
completed Transfer and Acceptance executed by a transferring holder and a
transferee and acknowledged by the Collateral Agent, the transferee’s completed
Administrative Questionnaire and applicable tax forms (unless the transferee
shall already be a Purchaser or holder hereunder), the processing and
recordation fee referred to in Section 13.2(b) and any written consent to such
transfer required by Section 13.2(b), the Collateral Agent shall promptly accept
such Transfer and Acceptance and record the information contained therein in the
Register. No transfer, whether or not evidenced by a promissory note, shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 13.1.
13.2    Transfer and Exchange of Notes.
(a)    Subject to the conditions set forth in clause (b), below, any holder may
at any time transfer to one or more transferees all or a portion of the Notes at
the time owing to it. Notwithstanding the foregoing, no such transfer shall be
made (i) to a natural Person or Disqualified Institution and (ii) unless such
transfer will comply with applicable securities laws. For the avoidance of
doubt, (i) the Collateral Agent shall bear no responsibility or liability for
monitoring and enforcing the list of Persons who are Disqualified Institutions
at any time and (ii) the Collateral Agent shall not (A) be obligated to
ascertain, monitor or inquire as to whether any proposed transfer will comply
with applicable securities laws or (B) have any liability with respect to or
arising out of any transfer that does not comply with applicable securities
laws. The Collateral Agent or the Issuer may require payment of a sum sufficient
to cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Any transferee, by its acceptance of a Note registered in its
name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2.
(b)    Transfers of Notes shall be subject to the following additional
conditions:
(i)    except in the case of a transfer to a Purchaser or an Affiliate of a
Purchaser or a transfer of the entire amount of the transferring holder’s Notes,
the amount
40

--------------------------------------------------------------------------------



of the Notes of the transferring holder subject to each such transfer
(determined as of the date the Transfer and Acceptance with respect to such
transfer is delivered to the Collateral Agent) shall not be less than $100,000,
unless each of the Issuer and the Collateral Agent otherwise consents; provided
that no such consent of the Issuer shall be required if an Event of Default
under Section 11(a), (b), (g) or (h) has occurred and is continuing;
(ii)    the parties to each transfer shall execute and deliver to the Collateral
Agent a Transfer and Acceptance via an electronic settlement system or other
method reasonably acceptable to the Collateral Agent, together with a processing
and recordation fee in the amount of $3,500; provided that the Collateral Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any transfer;
(iii)    the transferee, if it shall not be a then existing holder, shall
deliver to the Collateral Agent an administrative questionnaire in a form
approved by the Collateral Agent (the “Administrative Questionnaire”) and
applicable tax forms (as required under Section 14.3(d)).
(c)    Any transferee, by its acceptance of a Note registered in its name or the
name of its nominee, shall be deemed to have (i) acknowledged, approved and
consented and agreed to the terms set forth in this Agreement and the Security
Documents and (ii) made the representations set forth in the second sentence of
Section 6.1 and Section 6.2 and to have expressly agreed to the provisions of
Section 20 and Section 22.
(d)    The Issuer hereby agrees that, upon request of any Purchaser at any time
and from time to time after the Issuer has issued the Notes hereunder, the
Issuer shall provide to such Purchaser, at the Issuer’s own expense, a Note,
substantially in the form of Exhibit 1, evidencing the Notes purchased by such
Purchaser. Thereafter, unless otherwise agreed to by the applicable Purchaser,
the Obligations evidenced by such Note and interest thereon shall at all times
(including after transfer pursuant to Section 13) be represented by one or more
Notes in such form payable to the order of the payee named therein (or, if
requested by such payee, to such payee and its registered transferees).
(e)    Upon its receipt of a duly completed Transfer and Acceptance executed by
a transferring holder and a transferee and acknowledged by the Collateral Agent,
the transferee’s completed Administrative Questionnaire and applicable tax forms
(unless the transferee shall already be a holder hereunder), the processing and
recordation fee referred to in clause (b)(ii) of this Section 13.2 and any
written consent to such transfer required by clause (a) of this Section 13.2,
the Collateral Agent shall promptly accept such Transfer and Acceptance and
record the information contained therein in the Register. No transfer, whether
or not evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this clause
(e).
13.3    Replacement of Notes. Upon receipt by the Issuer at the address and to
the attention of the designated officer specified in Section 18(iv) of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and
41

--------------------------------------------------------------------------------



(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, a Purchaser or another holder of a Note with a minimum net worth of at
least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within ten (10) Business Days thereafter, the Issuer at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.
SECTION 14. PAYMENTS ON NOTES.
14.1    Method and Place of Payment; Evidence of Debt.
(a)    Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Issuer, without set-off, counterclaim or
deduction of any kind, to the Collateral Agent for the ratable account of the
holders entitled thereto, not later than 1:00 p.m. (New York City time), on the
date when due and shall be made in immediately available funds to the Collateral
Agent’s account as the Collateral Agent shall specify for such purpose by notice
to the Issuer. All repayments or redemptions of any Notes (whether of principal,
interest or otherwise) hereunder shall be made in Dollars. The Collateral Agent
will thereafter cause to be distributed on the same day (if payment was actually
received by the Collateral Agent prior to 1:00 p.m. (New York City time) on such
day (if such day is a Business Day) or, if not received by the Collateral Agent
by such time, on the next Business Day in the Collateral Agent’s sole
discretion) like funds relating to the payment of principal or interest ratably
to the holders entitled thereto. Any payments under this Agreement or the Notes
that are made later than 1:00 p.m. (New York City time) may be deemed to have
been made on the next succeeding Business Day in the Collateral Agent’s sole
discretion for purposes of calculating interest thereon. Except as otherwise
provided herein, whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.
(b)    Each holder shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Issuer to such holder
resulting from each Note purchased by such holder from time to time, including
the amounts of principal and interest payable and paid to such holder from time
to time under this Agreement and the Notes.
(c)    The Collateral Agent shall maintain the Register pursuant to
Section 13.1, and a subaccount for each holder, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Note
purchased hereunder, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Issuer to each holder hereunder
and (iii) the amount of any sum received by the Collateral Agent hereunder from
the Issuer for the account of a holder and each holder’s share thereof.
42

--------------------------------------------------------------------------------



(d)    The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (b) and (c) of this Section 14.1 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Issuer therein recorded; provided, however,
that in the event of any inconsistency between the Register and any such account
or subaccount, the Register shall govern; provided, further, that the failure of
any holder or the Collateral Agent to maintain such account, such Register or
subaccount, as applicable, or any error therein, shall not in any manner affect
the obligation of the Issuer to repay (with applicable interest) the Notes
purchased by such Purchaser in accordance with the terms of this Agreement.
14.2    [Reserved].
14.3    Net of Taxes.
(a)    Any and all payments by or on account of any obligation of the Issuer
under any Note Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Legal Requirements. If any applicable
Legal Requirement (as determined in the good faith discretion of the applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent,
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable Legal Requirements and, if such Tax is an Indemnified
Tax, then the sum payable by the Issuer, shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 14.3), the
applicable holder of a Note receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
(b)    The Issuer shall indemnify each holder of the Notes and the Collateral
Agent, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 14.3) payable or paid by such
holder of a Note or required to be withheld or deducted from a payment to such
holder and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Issuer by a holder of
the Notes shall be conclusive absent manifest error.
(c)    As soon as practicable after any payment of Taxes by the Issuer to a
Governmental Authority pursuant to this Section 14.3, the Issuer shall deliver
to the relevant holders of the Notes the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the holders of the Notes.
(d)    Any holder of the Notes that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Note
Document shall deliver to the Issuer and the Collateral Agent, at the time or
times reasonably requested by the Issuer or the Collateral Agent, such properly
completed and executed documentation reasonably requested by
43

--------------------------------------------------------------------------------



the Issuer or the Collateral Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any holder
of the Notes, if reasonably requested by the Issuer or the Collateral Agent,
shall deliver such other documentation prescribed by applicable Legal
Requirements or reasonably requested by the Issuer or the Collateral Agent as
will enable the Issuer or the Collateral Agent, as applicable, to determine
whether or not such holder of the Notes is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 14.3(d)(i),
14.3(d)(ii) and 14.3(d)(iv) below) shall not be required if in the reasonable
judgment of the holder of the Notes such completion, execution or submission
would subject such holder of the Notes to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
holder. Without limiting the generality of the foregoing:
(i)    Any U.S. Holder shall deliver to the Issuer or the Collateral Agent on or
prior to the date on which such Person becomes a U.S. Holder (and from time to
time thereafter upon the reasonable request of the Issuer), executed copies of
IRS Form W-9 certifying that such U.S. Holder is exempt from U.S. federal backup
withholding tax;
(ii)    Any Foreign Holder shall, to the extent it is legally entitled to do so,
deliver to the Issuer (in such number of copies as shall be requested by the
Issuer) and the Collateral Agent on or prior to the date on which such Person
becomes a Foreign Holder and from time to time thereafter upon the reasonable
request of the Issuer, whichever of the following is applicable:
(A)    in the case of a Foreign Holder claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Note Document, executed copies of IRS Form W-8BEN-E or
W-8BEN, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Note Document,
executed copies of IRS Form W-8BEN-E or W-8BEN, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(B)    executed copies of IRS Form W-8ECI;
(C)    in the case of a Foreign Holder claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 14.3-A to the effect that such Foreign
Holder is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Issuer within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) executed copies of IRS Form W-8BEN-E or
W-8BEN, as applicable; or
(D)    to the extent a Foreign Holder is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E or
W-8BEN, a certificate substantially in the form of Exhibit
44

--------------------------------------------------------------------------------



14.3-B or Exhibit 14.3-C, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Holder
is a partnership and one or more direct or indirect partners of such Foreign
Holder are claiming the portfolio interest exemption, such Foreign Holder may
provide a certificate substantially in the form of Exhibit 14.3-D on behalf of
each such direct and indirect partner;
(iii)    any Foreign Holder shall, to the extent it is legally entitled to do
so, deliver to the Issuer (in such number of copies as shall be requested by the
Issuer) and the Collateral Agent on or prior to the date on which such Person
becomes a Foreign Holder (and from time to time thereafter upon the reasonable
request of the Issuer), executed copies of any other form prescribed by
applicable Legal Requirements as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Legal
Requirements to permit the Issuer to determine the withholding or deduction
required to be made; and
(iv)    if a payment made to a holder of the Notes under any Note Document would
be subject to Tax imposed by FATCA if such holder of the Notes were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such holder
of the Notes shall deliver to the Issuer and the Collateral Agent at the time or
times prescribed by applicable Legal Requirements and at such time or times
reasonably requested by the Issuer or the Collateral Agent such documentation
prescribed by applicable Legal Requirements (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Issuer or the Collateral Agent as may be necessary for the
Issuer or the Collateral Agent, as applicable, to comply with its obligations
under FATCA and to determine that such holder of the Notes has complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(v)    Each holder of the Notes agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Issuer and the
Collateral Agent in writing of its legal inability to do so.
(e)    If any holder determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 14.3 (including by the payment of additional amounts
pursuant to this Section 14.3), it shall pay to the Issuer an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 4.3 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). The Issuer, upon the request of such holder, shall
repay to such holder the amount paid over pursuant to this Section 14.3(e) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such holder is required to repay such refund to
such Governmental
45

--------------------------------------------------------------------------------



Authority. Notwithstanding anything to the contrary in this Section 14.3(e), in
no event will the holder be required to pay any amount to the Issuer pursuant to
this Section 14.3(e) the payment of which would place the holder in a less
favorable net after-Tax position than the holder would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 14.3(e) shall
not be construed to require any holder to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Issuer or any other Person.
(f)    The obligations of the Issuer and each holder under this Section 14.3
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Notes or any other Note Document,
and the termination of this Agreement or any other Note Document.
SECTION 15. EXPENSES, ETC.
15.1    Transaction Expenses.
(a)    The Issuer will pay all reasonable and documented out-of-pocket costs and
expenses (including (x) attorneys’ fees of one special counsel of the Purchasers
and, if reasonably required by the Required Holders, a single local counsel of
the Purchasers, (and solely in the case of a conflict of interest, one
additional counsel in each relevant material jurisdiction, but specifically
excluding any separate counsel engaged by any individual Purchaser or holder of
a Note), (y) attorneys’ fees of one primary counsel to the Collateral Agent and,
if reasonably required by the Collateral Agent, a single local counsel of the
Collateral Agent in each relevant material jurisdiction and (z) fees of the
Independent Engineer, if any; provided that the Issuer shall only be required to
pay up to $250,000 for the fees of the Independent Engineer in any fiscal year)
incurred by the Collateral Agent, the Purchasers and each other holder of a Note
in connection with the consummation of the transactions contemplated hereby, any
amendments, waivers or consents under or in respect of this Agreement or the
Notes or any other Note Documents (whether or not such amendment, waiver or
consent becomes effective), and the administration of this Agreement and the
other Note Documents and the transactions contemplated hereby and thereby,
including: (i) the reasonable and documented costs and expenses incurred in
enforcing or defending (or determining whether or how to enforce or defend) any
rights under this Agreement or the other Note Documents or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement or the other Note Documents, or by reason of
being a holder of any Note or the Collateral Agent, as applicable, (ii) if an
Event of Default has occurred and is continuing, the reasonable and documented
costs and expenses, including financial advisors’ fees, incurred in connection
with the insolvency or bankruptcy of the Issuer or in connection with any
work-out or restructuring of the transactions contemplated hereby and by the
other Note Documents, (iii) the costs and expenses, including reasonable
attorney’s fees, of preparing, recording and filing all financing statements,
instruments and other documents to create, perfect and fully preserve the liens
granted pursuant to the Note Documents and the rights of the holders of the
Notes or of the Collateral Agent for the benefit of the holders of the Notes and
(iv) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO;
provided, that such costs and expenses
46

--------------------------------------------------------------------------------



under this clause (iv) shall not exceed $5,000. If required by the NAIC and
requested by any holder, the Issuer shall obtain and maintain at its own cost
and expense a Legal Entity Identifier (LEI).
(b)    The Issuer will pay, and will save each Purchaser and each other holder
of a Note harmless from, (i) any and all wire transfer fees that any bank or
other financial institution deducts from any payment under such Note to such
holder or otherwise charges to a holder of a Note with respect to a payment
under such Note, and (ii) any judgment, liability, claim, order, decree, fine,
penalty, cost, fee, expense (including reasonable attorneys’ fees and expenses)
or obligation in each case by a third party resulting from the consummation of
the transactions contemplated hereby, including the use of the proceeds of the
Notes by the Issuer, other than, in the cause of clause (ii), any such judgment,
liability, claim, order, decree, fine, penalty, cost, fee, expense or obligation
(A) resulting from such Purchaser’s or holder’s bad faith, fraud, gross
negligence or willful misconduct, as determined by a final non-appealable
decision of a court of competent jurisdiction, or breach of this Agreement, (B)
resulting from a dispute solely amongst the Purchasers, holders or the Secured
Parties, (C) arising out of or in connection with any investigation, litigation
or proceeding not involving an Issuer Party, or (D) with respect to any Taxes
except to the extent arising from any non-Tax judgment, liability, claim, etc.
Notwithstanding anything to the contrary contained herein, any damages otherwise
indemnifiable under clause (ii) of this Section 15.1(b) shall be reduced by the
amount of insurance proceeds actually recovered by the Purchasers and holders in
respect of such damages (net of costs of collection, deductibles and
retro-premium adjustments).
(c)    The Issuer agrees to defend, indemnify, pay and hold harmless the
Collateral Agent and each of its Affiliates and each and all of their respective
directors, officers, partners, trustees, employees, attorneys and agents, and
(in each case) their respective heirs, representatives, successors and assigns
(each of the foregoing, an “Agent Indemnitee”) from and against any and all
Indemnified Liabilities, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN
WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF
SUCH INDEMNITEE; provided, no Agent Indemnitee will be entitled to
indemnification hereunder with respect to any Indemnified Liability to the
extent such Indemnified Liability is found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee. To the extent that the undertakings to
defend, indemnify, pay and hold harmless set forth in this Section 15.1(c) may
be unenforceable in whole or in part because they are violative of any law or
public policy, the Issuer shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Agent Indemnitees or any
of them.
(d)    All amounts due under this Section 15.1 will be payable upon demand.
(e)    The agreements in this Section 15.1 will survive repayment of all
Obligations and the removal or resignation of the Collateral Agent.
15.2    Certain Taxes. The Issuer agrees to pay all recording, filing,
intangible, stamp, documentary or similar Taxes which may be payable in respect
of the execution and delivery or the enforcement of this Agreement or the
execution and delivery (but not the transfer) or the enforcement of any of the
Notes in the United States or any other jurisdiction where the Issuer has
47

--------------------------------------------------------------------------------



assets or of any amendment of, or waiver or consent under or with respect to,
this Agreement or of any of the Notes, and will indemnify each holder of a Note,
within 10 days after written demand therefor, against any payment, loss or
liability resulting from or attributable to any such Taxes required to be paid
by the Issuer hereunder. A certificate as to the amount of such payment, loss or
liability delivered to the Issuer by a holder of the Notes shall be conclusive
absent manifest error.
15.3    Survival. The obligations of the Issuer under this Section 15 will
survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Notes or any other Note Document,
and the termination of this Agreement or any other Note Document.
SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by the Issuer pursuant to this Agreement shall be deemed to
be representations and warranties of the Issuer under this Agreement. Subject to
the preceding sentence, this Agreement and the other Note Documents embody the
entire agreement and understanding between each Purchaser and the Issuer and
supersede all prior agreements and understandings relating to the subject matter
hereof.
SECTION 17. AMENDMENT AND WAIVER.
17.1    Requirements. This Agreement, the Notes and the other Note Documents may
be amended, and the observance of any term hereof or of the Notes may be waived
(either retroactively or prospectively), only with the written consent of the
Issuer and the Required Holders, except that:
(a)    no amendment or waiver of any of Section 1, Section 2, Section 3, Section
4, Section 6 or Section 21 hereof, or any defined term (as it is used therein),
will be effective as to any Purchaser unless consented to by such Purchaser in
writing;
(b)    no amendment or waiver (i) other than in connection with a transaction
permitted under Section 10.7, may release all or substantially all of the
Collateral in any transaction or series of related transactions or (ii) release
all or substantially all of the aggregate value of the CRC Guaranty Agreement,
in each case unless consented to by each holder in writing;
(c)    no amendment or waiver of any of Section 10.1 or Section 10.2 hereof, or
any defined term (as it is used therein), will be effective unless consented to
by each holder in writing;
(d)    no amendment or waiver may, without the written consent of each Purchaser
and the holder of each Note at the time outstanding affected thereby, (i)
subject to
48

--------------------------------------------------------------------------------



Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of the Notes, or reduce the rate or
change the amount or time of payment or method of computation of interest on the
Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any amendment or waiver, or (iii)
amend any of Section 8 (except as set forth in Section 8.2), Section 11(a) or
(b), Section 12, Section 17 or Section 20; and
(e)    Section 8.5 may be amended or waived to permit offers to purchase made by
the Issuer or an Affiliate of the Issuer pro rata to the holders of all Notes at
the time outstanding upon the same terms and conditions only with the written
consent of the Issuer and the Super-Majority Holders.
Notwithstanding the foregoing, (i) no amendment, waiver or consent shall, unless
in writing and signed by the Collateral Agent, in addition to all of the
holders, the Required Holders or all holders affected thereby, as the case may
be, affect the rights or duties of the Collateral Agent under this Agreement or
any other Note Document and (ii) the Collateral Agent Fee Letter may only be
amended, or rights or privileges thereunder waived, in a writing executed by the
parties thereto.
The Issuer shall promptly (and in any event within three Business Days after the
effectiveness thereof) notify the Collateral Agent in writing of the
effectiveness of each amendment, waiver or consent under this Section 17.1, and
provide an executed copy thereof to the Collateral Agent.
17.2    Solicitation of Holders of Notes.
(a)    Solicitation. The Issuer will provide to the Collateral Agent (for
distribution to the requisite Purchasers or holders of a Note) in respect of a
proposed amendment, waiver or consent to this Agreement or another Note Document
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such Purchaser or other holder to make an informed and
considered decision with respect to any such proposed amendment, waiver or
consent in respect of any of the provisions hereof or of the Notes or other
applicable Note Document. The Issuer will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to this Section 17
to the Collateral Agent promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite Purchasers
or holders of Notes.
(b)    Payment. The Issuer will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of a Note as consideration for or as an inducement to the
entering into by such Purchaser or holder of any waiver or amendment of any of
the terms and provisions hereof or of any Note unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each Purchaser and each
holder of a Note then outstanding even if such Purchaser or holder did not
consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 by a holder of a Note that has transferred or has agreed to transfer
its Note to (i) the Issuer or any Affiliate of the Issuer or (ii) any other
Person in connection with, or in anticipation
49

--------------------------------------------------------------------------------



of, such other Person acquiring, making a tender offer for or merging with the
Issuer and/or any of its Affiliates, in each case in connection with such
consent, shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.
17.3    Binding Effect, Etc. Any amendment or waiver consented to as provided in
this Section 17 applies equally to all Purchasers and holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Issuer
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Issuer
and any Purchaser or holder of a Note and no delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
Purchaser or holder of such Note.
17.4    Notes Held by Issuer, Etc. Solely for the purpose of determining whether
the holders of the requisite percentage of the aggregate principal amount of
Notes then outstanding approved or consented to any amendment, waiver or consent
to be given under this Agreement or the Notes, or have directed the taking of
any action provided herein or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Issuer or any of its
Affiliates shall be deemed not to be outstanding.
SECTION 18. NOTICES.
Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(charges prepaid) or (d) by electronic mail. Any such notice must be sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in the latest version of the Register
received by the Collateral Agent in accordance with Section 13.1, or at such
other address, telecopy number or electronic mail address as such Purchaser or
nominee shall have specified to the Issuer and the Collateral Agent in writing,
(ii)    if to any other holder of any Note, to such holder at such address,
telecopy number or electronic mail address in the latest version of the Register
received by the Collateral Agent in accordance with Section 13.1, or as such
other holder shall have specified to the Issuer and the Collateral Agent in
writing,
(iii)    if to the Collateral Agent, to the Collateral Agent at the following
address, telecopy number or electronic mail address, or at such other address,
telecopy number or
50

--------------------------------------------------------------------------------



electronic mail address as the Collateral Agent shall have specified to the
Issuer and the holder of each Note in writing:
Wilmington Trust, National Association
1100 North Market Street
Wilmington, DE 19890
Attention: Joseph B. Feil
Telephone: (302) 636-6466
Email: jfeil@wilmingtontrust.com


with a copy to (which shall not constitute notice):


Arnold & Porter Kaye Scholer LLP
250 West 55th Street
New York, NY 10019
Attention: Alan Glantz
Telephone: (212) 836-7253
Email: alan.glantz@arnoldporter.com


with a copy to (which shall not constitute notice):


Kirkland & Ellis LLP
609 Main St.
Houston, TX 77002
Attention: John Pitts, P.C.; Lucas E. Spivey, P.C.
Email: john.pitts@kirkland.com; lucas.spivey@kirkland.com


(iv)    if to the Issuer, to the Issuer at the following address, telecopy
number or electronic mail address, or at such other address, telecopy number or
electronic mail address as the Issuer shall have specified to the Collateral
Agent in writing:
EHP Midco Holding Company, LLC
27200 Tourney Road, Suite 200
Santa Clarita, California 91355
Attention: General Counsel
Email: michael.preston@crc.com


with a copy to (which shall not constitute notice):
Sullivan & Cromwell LLP
1888 Century Park East, 21st Floor
Los Angeles, California 90067-1725
Attention: Alison S. Ressler and John E. Estes
Email: resslera@sullcrom.com and estesj@sullcrom.com


Notices under this Section 18 shall be deemed to be given or made upon the
earlier to occur of (i) actual receipt by the relevant party hereto and (ii)(A)
if delivered by hand or by courier, when
51

--------------------------------------------------------------------------------



signed for by or on behalf of the relevant party hereto, (B) if delivered by
mail, three Business Days after deposit in the mails, postage prepaid, (C) if
delivered by telecopy, when sent and receipt has been confirmed by telephone,
and (D) if delivered by electronic mail, when delivered.
SECTION 19. REPRODUCTION OF DOCUMENTS.
This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser
may destroy any original document so reproduced. The Issuer agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Issuer or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
SECTION 20. CONFIDENTIAL INFORMATION.
(a)    For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser, holder of any Note or the Collateral
Agent by or on behalf of any Issuer Party or any of their respective Affiliates
in connection with the transactions contemplated by or otherwise pursuant to
this Agreement that is proprietary in nature, including all such information
made available to a Purchaser, holder of any Note or the Collateral Agent in a
data room and in response to the due diligence questions and the Note Documents,
provided that such term does not include information that such Purchaser, holder
of any Note or the Collateral Agent, as applicable, can reasonably demonstrate
(i) was publicly known or otherwise known to such Secured Party prior to the
time of such disclosure, (ii) subsequently becomes publicly known through no act
or omission by such Secured Party or any Person acting on such Secured Party’s
behalf, (iii) otherwise becomes known to such Secured Party other than through
disclosure by any Issuer Party on a non-confidential basis or (iv) constitutes
financial statements delivered to such Secured Party under Section 7.1 that are
otherwise publicly available.
(b)    Each Purchaser and the Collateral Agent will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted and
implemented by such Secured Party in good faith to protect confidential
information of third parties delivered to such Secured Party; provided that such
Secured Party may deliver or disclose Confidential Information to (i) its
directors, officers, employees, agents, attorneys, trustees, general and limited
partners, equity owners and affiliates in each case on a need to know basis and
who are informed of the confidential nature of such Confidential Information and
are or have been advised of their obligation to keep such Confidential
Information confidential in accordance with this Section 20, (ii) its auditors,
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with this
Section 20, (iii) any other holder of any Note, (iv) any Institutional Investor
to which it sells or offers to sell such Note or any part
52

--------------------------------------------------------------------------------



thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by this Section 20),
(v) any Person from which it offers to purchase any Security of any Issuer Party
(if such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Secured Party; provided that
the party from whom disclosure is being required shall give notice thereof to
the Issuer prior to disclosure of such information (unless restricted from doing
so or unless such disclosure is required or requested in the course of routine
regulatory reviews or audits) and uses commercially reasonable efforts to ensure
that such regulatory authority maintains the confidentiality of such
Confidential Information and such disclosure is limited to that Confidential
Information as requested to be delivered, (vii) the NAIC or the SVO or, in each
case, any similar organization, or any nationally recognized rating agency, in
each case to the extent that it requires access to information about such
Purchaser’s investment portfolio; provided that the party from whom disclosure
is being required shall give notice thereof to the Issuer prior to disclosure of
such information (unless restricted from doing) and uses commercially reasonable
efforts to ensure that such agency maintains the confidentiality of such
Confidential Information and such disclosure is limited to that Confidential
Information as requested to be delivered, or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to such Secured
Party, (x) in response to any subpoena or other legal process, (y) in connection
with any litigation to which such Secured Party is a party or (z) if an Event of
Default has occurred and is continuing, to the extent such Secured Party may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under any
Note Document, provided that such Secured Party uses reasonable efforts to
ensure that the recipient of such information maintains the confidentiality of
such Confidential Information. Each holder of a Note, by its acceptance of a
Note, will be deemed to have agreed to be bound by and to be entitled to the
benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Issuer in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Issuer embodying this Section 20.
(c)    Each holder of a Note, by its acceptance of a Note, acknowledges that
information furnished to it pursuant to this Agreement or the other Note
Documents may include Confidential Information concerning the Issuer Parties and
their respective Affiliates and their related parties or their respective
securities.
(d)    In the event that as a condition to receiving access to information
relating to any Issuer Party in connection with the transactions contemplated by
or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall stay in place with respect
to the information and shall not be amended thereby and, as between such
Purchaser or such holder and any Issuer Party, this Section 20 shall supersede
any such other confidentiality undertaking.
53

--------------------------------------------------------------------------------



SECTION 21. SUBSTITUTION OF PURCHASER.
Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Issuer, which notice shall be signed by both
such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6, provided that any substitution
hereunder is subject to the requirements under Section 13 (and shall not become
effective unless the requirements of Section 13 have been complied with). Upon
receipt of such notice, any reference to such Purchaser in this Agreement (other
than in this Section 21), shall be deemed to refer to such Substitute Purchaser
in lieu of such original Purchaser. In the event that such Substitute Purchaser
is so substituted as a Purchaser hereunder and such Substitute Purchaser
thereafter transfers to such original Purchaser all of the Notes then held by
such Substitute Purchaser, upon receipt by the Issuer of notice of such
transfer, any reference to such Substitute Purchaser as a “Purchaser” in this
Agreement (other than in this Section 21), shall no longer be deemed to refer to
such Substitute Purchaser, but shall refer to such original Purchaser, and such
original Purchaser shall again have all the rights of an original holder of the
Notes under this Agreement.
SECTION 22. COLLATERAL AGENT; CONSULTANTS.
22.1    Appointment and Duties Appointment.
(a)    Appointment. Each Purchaser and holder of a Note hereby appoints
Wilmington Trust, National Association to act as Collateral Agent hereunder and
under the Security Documents and the other Note Documents, and authorizes the
Collateral Agent to take such actions on its behalf and to exercise such powers
as are delegated to the Collateral Agent by the terms of the Note Documents,
together with such actions and powers as are reasonably incidental thereto.
(b)    Duties as Collateral Agent. Without limiting the generality of clause
(a) above, the Collateral Agent shall have the sole and exclusive right and
authority, in each case to the extent so directed to do so in writing by the
Required Holders, and is hereby authorized, to (i) accept, enter into, hold,
maintain, administer and enforce all Security Documents, including all
Collateral subject thereto, and all Liens created thereunder, perform its
obligations under the Security Documents and protect, exercise and enforce the
interests, rights, powers and remedies granted or available to it under,
pursuant to or in connection with the Security Documents, (ii) take all lawful
and commercially reasonable actions permitted under the Security Documents that
it may deem necessary or advisable to protect or preserve its interest in the
Collateral subject thereto and such interests, rights, powers and remedies,
(iii) deliver and receive notices pursuant to the Security Documents, (iv) sell,
assign, collect, assemble, foreclose on, institute legal proceedings with
respect to, or otherwise exercise or enforce the rights and remedies of a
secured party (including a mortgagee, trust deed beneficiary and insurance
beneficiary or loss payee) with respect to the Collateral under the Security
Documents and its other interests, rights, powers and remedies, (v) remit as
provided in Section 12.5 all cash proceeds received by the Collateral Agent from
the collection, foreclosure or enforcement of its interest in the Collateral
under the Security
54

--------------------------------------------------------------------------------



Documents or any of its other interests, rights, powers or remedies, (vi)
execute and deliver amendments to the Security Documents; and (vii) release any
Lien granted to it by any Security Document upon any Collateral if and as
required under this Agreement or any other Security Document.
(c)    Limited Duties. Under this Agreement and any other Note Document, the
Collateral Agent (i) is acting solely on behalf of the Secured Parties, with
duties that are entirely administrative in nature, notwithstanding the use of
the defined term “Collateral Agent”, the terms “agent”, “Agent” and “collateral
agent” and similar terms in this Agreement or in any other Note Document to
refer to the Collateral Agent, which terms are used for title purposes only and
(ii) is not assuming and shall not have any actual or implied obligations,
functions, responsibilities, duties, under this Agreement or in any other Note
Document other than as expressly set forth therein or any role as agent,
fiduciary or trustee of or for any Secured Party or any other Person, and each
Secured Party, by accepting the benefits of this Agreement and the other Note
Documents, hereby waives and agrees not to assert any claim against the
Collateral Agent based on the roles, duties and legal relationships expressly
disclaimed in clauses (i) and (ii) above.
22.2    Binding Effect. Each Secured Party, by accepting the benefits of this
Agreement and the other Note Documents, agrees that (i) any action taken (or
omitted to be taken) by the Collateral Agent in accordance with the provisions
of this Agreement or the other Note Documents, (ii) any action taken (or omitted
to be taken) by the Collateral Agent in reliance upon the instructions of
Required Holders (or, where so required, such greater proportion) and (iii) the
exercise by the Collateral Agent of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Secured Parties.
22.3    Use of Discretion.
(a)    No Action without Instructions. The Collateral Agent shall not be
required to exercise any discretion or take, or to omit to take, any action,
including with respect to enforcement or collection, except any action it is
expressly required to take or omit to take (i) under this Agreement or any other
Note Document or (ii) pursuant to instructions from the Required Holders (or,
where expressly required by the terms of this Agreement, a greater proportion of
the holders of the Notes). The Collateral Agent shall be fully justified in
failing or refusing to take any action under any Note Document unless it shall
first receive such advice or concurrence of the Required Holders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
holders of the Notes) as it deems appropriate and, if it so requests, it shall
first be indemnified by the holders against any liability and expense which may
be incurred by it by reason of taking such action.
(b)    Right Not to Follow Certain Instructions. Notwithstanding clause (a)
above, the Collateral Agent shall not be required to take, or to omit to take,
any action that is, in the opinion of the Collateral Agent or its counsel,
contrary to this Agreement or any other Note Document or applicable law.
(c)    Exclusive Right to Enforce Rights and Remedies. Notwithstanding anything
to the contrary contained herein or in any other Note Document, the authority
granted to
55

--------------------------------------------------------------------------------



the Collateral Agent to enforce rights and remedies hereunder and under the
other Note Documents against the Issuer Parties or any of them or otherwise to
take any action (or refrain from taking any action) shall be subject to written
direction by the Required Holders, and all actions taken by the Collateral Agent
in such capacity shall be in accordance with the Note Documents and for the
benefit of all the Secured Parties; provided that the foregoing shall not
prohibit (i) the Collateral Agent from exercising on its own behalf the rights
and remedies that inure to its benefit (solely in its capacity as the Collateral
Agent) hereunder and under the other Note Documents or (ii) any Secured Party
from filing proofs of claim (and thereafter appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Issuer Party
under any bankruptcy or other debtor relief law), but in the case of this clause
(ii) if, and solely if, the Collateral Agent has not filed such proof of claim
or other instrument of similar character in respect of the Obligations within
five (5) days before the expiration of the time to file the same, provided,
further, that if at any time there is no Person acting as Collateral Agent
hereunder and under the other Note Documents, then (x) the Required Holders
shall have the rights otherwise ascribed to the Collateral Agent pursuant to
Section 12.5 and (y) in addition to the matters set forth in clauses (ii) and
(ii) of the preceding proviso, any holder may, with the consent of the Required
Holders, enforce any rights and remedies available to it and as authorized by
the Required Holders.
(d)    Proof of Claims. In case of the pendency of any proceeding under the
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, the Collateral Agent shall be entitled and empowered (but not
obligated) to file and prove a claim for the whole amount of the Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the holders allowed in such judicial
proceeding; and to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same. Any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each holder of the Notes
to make such payments to the Collateral Agent and, in the event that the
Collateral Agent shall consent to the making of such payments directly to the
olders, to pay to the Collateral Agent any amount due for the compensation,
expenses, disbursements and advances of the Collateral Agent and its agents and
counsel, and any other amounts due the Collateral Agent under this Agreement and
the other Note Documents.
22.4    Delegation of Rights and Duties. The Collateral Agent may, upon any term
or condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, this Agreement and any other Note Document by or through any
trustee, co-agent, sub-agent employee, attorney-in-fact and any other Person
(including any Secured Party). Any such Person shall benefit from this Section
22. The Collateral Agent shall not be responsible for the negligence or
misconduct of any co-agents or sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Collateral Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
22.5    Reliance and Liability.
(a)    The Collateral Agent may, without incurring any liability hereunder, (i)
treat the payee of any Note as its holder until such Note has been transferred
in accordance with Section 13.2, (ii) rely on the latest version of the Register
received by the Collateral Agent in
56

--------------------------------------------------------------------------------



accordance with Section 13.1, or on a certificate from the Required Holders
stating that the Required Holders have directed or consented to any action in
connection with the Note Documents, (iii) consult with any of its Related
Persons and, whether or not selected by it, any other advisors, accountants and
other experts (including advisors to, and accountants and experts engaged by,
any Issuer Party) and (iv) rely and act upon any document and information and
any telephone message or conversation, in each case believed by it to be genuine
and transmitted, signed or otherwise authenticated by the appropriate parties.
The Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) in good
faith believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Collateral Agent also may rely upon any
statement made to it orally or by telephone and in good faith believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. The Collateral Agent may consult with legal counsel (who may be
counsel for the Issuer), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
(b)    None of the Collateral Agent and its Related Persons shall be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Note Document: (i) with the consent or at the
request of the Required Holders (or such other number or percentage of the
holders as shall be expressly provided for herein or in the other Note
Documents) or (ii) in the absence of its own gross negligence or willful
misconduct (each as determined in a final, non-appealable judgment by a court of
competent jurisdiction). Without limiting the foregoing, the Collateral Agent
and its Related Persons:
(i)    shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the written instructions of the Required Holders
or for the actions or omissions of any of its Related Persons selected with
reasonable care (other than employees, officers and directors of the Collateral
Agent, when acting on behalf of the Collateral Agent);
(ii)    shall not be responsible to any Secured Party or other Person for (x)
the due execution, legality, validity, enforceability, effectiveness,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, this
Agreement or any other Note Document, (y) determining whether the Liens granted
to the Collateral Agent pursuant to any Security Document have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority or (z) the value or suffiency of any
Collateral;
(iii)    makes no warranty or representation, and shall not be responsible, to
any Secured Party or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Issuer Party
or any Related Person of any Issuer Party in connection with this Agreement or
any other Note Document or any transaction contemplated therein or any other
document or information with respect to any Issuer Party, whether or not
transmitted or omitted to be transmitted by the Collateral Agent, including as
to completeness, accuracy, scope or adequacy thereof,
57

--------------------------------------------------------------------------------



or for the scope, nature or results of any due diligence performed by the
Collateral Agent in connection with this Agreement or any other Note Document;
(iv)    shall not have any duty to ascertain or to inquire as to the performance
or observance of any provision of this Agreement or any other Note Document,
whether any condition set forth in this Agreement or any other Note Document is
satisfied or waived, as to the financial condition of any Issuer Party or as to
the existence or continuation or possible occurrence or continuation of any
Default or Event of Default and shall not be deemed to have notice or knowledge
of such occurrence or continuation unless it has received a written notice from
the Issuer or any Secured Party describing such Default or Event of Default
clearly labeled “notice of default”;
(v)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Note Documents that the Collateral Agent is
required to exercise as directed in writing by the Required Holders (or such
other number or percentage of the holders as shall be expressly provided for
herein or in the other Note Documents); provided that the Collateral Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Collateral Agent to liability for which it has not been
indemnified or that is contrary to any Note Document or applicable law;
(vi)    shall not, except as expressly set forth herein and in the other Note
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Issuer or any of its Affiliates that
is communicated to or obtained by the Person serving as the Collateral Agent or
any of its Affiliates in any capacity;
(vii)    shall not be responsible for (a) perfecting, maintaining, monitoring,
preserving or protecting the security interest or Lien granted under any
Security Document, or any agreement or instrument contemplated hereby or
thereby; (b) the filing, re-filing, recording, re-recording, or continuing of
any document, financing statement, mortgage, assignment, notice, instrument of
further assurance, or other instrument in any public office at any time or
times; or (c) providing, maintaining, monitoring, or preserving insurance on or
the payment of taxes with respect to any Collateral; and
(viii)    not be liable for any apportionment or distribution of payments made
by it in good faith and if any such apportionment or distribution is
subsequently determined to have been made in error the sole recourse of any
holder to whom payment was due but not made, shall be to recover from other
holder any payment in excess of the amount to which they are determined to be
entitled (and such other holders hereby agree to return to such holders any such
erroneous payments received by them);
and, for each of the items set forth above, each Secured Party and each Issuer
Party hereby waives and agrees not to assert any right, claim or cause of action
it might have against the Collateral Agent based thereon. Without limiting the
generality of the foregoing, Collateral Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing.
58

--------------------------------------------------------------------------------



22.6    Collateral Agent Individually. The Collateral Agent and its Affiliates
may make loans and other extensions of credit to, acquire equity interests of,
engage in any kind of business with, any Issuer Party or Affiliate thereof as
though it were not acting as the Collateral Agent and may receive separate fees
and other payments therefor. To the extent the Collateral Agent or any of its
Affiliates becomes a holder hereunder, it shall have and may exercise the same
rights and powers hereunder and shall be subject to the same obligations and
liabilities as any other holder and the terms “holder”, “Required Holder”, and
any similar terms shall, except where otherwise expressly provided in this
Agreement or any other Note Document, include the Collateral Agent or such
Affiliate, as the case may be, in its individual capacity as holder or one of
the Required Holders, respectively.
22.7    Purchaser Credit Decision. Each Secured Party acknowledges that it
shall, independently and without reliance upon the Collateral Agent, any other
Secured Party or any of their Related Persons or upon any document (including
any offering and disclosure materials in connection with the issuance of the
Notes) solely or in part because such document was transmitted by the Collateral
Agent or any of its Related Persons, conduct its own independent investigation
of the financial condition and affairs of each Issuer Party and make and
continue to make its own credit decisions in connection with entering into, and
taking or not taking any action under, this Agreement and any other Note
Document or with respect to any transaction contemplated hereunder or any other
Note Document, in each case based on such documents and information as it shall
deem appropriate. Except for documents expressly required hereunder or by any
other Note Document to be transmitted by the Collateral Agent to the holders of
the Notes, the Collateral Agent shall not have any duty or responsibility to
provide any holder with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Issuer Party or any Affiliate of any Issuer Party that
may come in to the possession of the Collateral Agent or any of its Related
Persons.
22.8    Expenses; Indemnities.
(a)    Each holder of the Notes agrees to reimburse the Collateral Agent and
each of its Related Persons (to the extent not reimbursed by any Issuer Party)
promptly upon demand, severally and ratably (with such ratable amount being
determined as of the time that the applicable unreimbursed cost or expense is
sought (or if such payment is sought after the date on which the Notes have been
paid in full, in accordance with such holder’s ratable share immediately prior
to the date on which the Notes are paid in full)), for any reasonable and
documented costs and expenses (including fees, charges and disbursements of
financial, legal and other advisors and taxes paid in the name of, or on behalf
of, any Issuer Party) that may be incurred by the Collateral Agent or any of its
Related Persons in connection with the preparation, execution, delivery,
administration, modification, consent, waiver or enforcement of, or the taking
of any other action (whether through negotiations, through any work-out,
bankruptcy, restructuring or other legal or other proceeding (including
preparation for and/or response to any subpoena or request for document
production relating thereto) or otherwise) in respect of, or legal advice with
respect to, its rights or responsibilities under, this Agreement or any other
Note Document.
(b)    Each Holder further agrees to indemnify and hold harmless the Collateral
Agent and each of its Related Persons (to the extent not reimbursed by any
Issuer Party), severally and ratably (with such ratable amount being determined
as of the time that the applicable
59

--------------------------------------------------------------------------------



unreimbursed indemnity is sought (or if such indemnity payment is sought after
the date on which the Notes have been paid in full, in accordance with such
holder’s ratable share immediately prior to the date on which the Notes are paid
in full)), from and against all Indemnified Liabilities; provided, that no
Holder shall be liable to the Collateral Agent or any of its Related Persons to
the extent such liability has resulted primarily from the gross negligence or
willful misconduct of the Collateral Agent or, as the case may be, such Related
Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order; provided, further, that no action taken in
accordance with the directions of the Required Holders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this clause
(d)).
(c)    To the extent required by any applicable law, the Collateral Agent may
withhold from any payment to any holder under this Agreement or any other Note
Document an amount equal to any applicable withholding tax (including
withholding Taxes imposed under Chapters 3 and 4 of Subtitle A of the Code). If
the Internal Revenue Service or any other Governmental Authority asserts a claim
that the Collateral Agent did not properly withhold tax from amounts paid to or
for the account of any holder (because the appropriate certification form was
not delivered, was not properly executed, or fails to establish an exemption
from, or reduction of, withholding tax with respect to a particular type of
payment, or because such holder failed to notify the Collateral Agent or any
other Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective), or the Collateral Agent reasonably
determines that it was required to withhold taxes from a prior payment but
failed to do so, such holder shall promptly indemnify the Collateral Agent fully
for all amounts paid, directly or indirectly, by the Collateral Agent as tax or
otherwise, including penalties and interest, and together with all expenses
incurred by the Collateral Agent, including legal expenses, allocated internal
costs and out-of-pocket expenses. The Collateral Agent may offset against any
payment to any holder hereunder or under any other Note Document, any applicable
withholding tax that was required to be withheld from any prior payment to such
holder but which was not so withheld, as well as any other amounts for which the
Collateral Agent is entitled to indemnification from such holder under this
Section 22.8(c).
The terms of this Section 22.8 shall survive the resignation or removal of the
Collateral Agent or the transfer of any Note or portion thereof or interest
therein by any Purchaser or holder and the payment of any Note (as well as
termination of this Agreement). Each holder hereby authorizes the Collateral
Agent to set off and apply any amounts received by the Collateral Agent
constituting Collateral or proceeds thereof and otherwise payable to such holder
against amounts then due from such holder to the Collateral Agent under
paragraph (a), (b) or (c) of this Section 22.8.
22.9    Resignation/Removal of the Collateral Agent.
(a)    The Collateral Agent may resign at any time by delivering not less than
30 days’ prior written notice of such resignation to the holders of the Notes
and the Issuer, which resignation shall be effective on the date set forth in
such notice or, if no such date is set forth therein, upon the date such notice
shall be effective in accordance with the terms of this Section 22.9. The
Collateral Agent may be removed upon 30 days’ prior written notice by the
Required Holders for the Collateral Agent’s gross negligence or willful
misconduct. Upon receipt of any such notice of resignation or upon any such
removal, the Required Holders shall have the right to appoint a successor
Collateral Agent (at the cost of the Issuer). If (i) after 30 days after the
effective
60

--------------------------------------------------------------------------------



date of any such resignation or removal, no successor Collateral Agent has been
appointed by the Required Holders, then any holder may (but shall not be
obligated to) appoint (with the prior written consent of the Required Holders
(such consent not to be unreasonably withheld or delayed)) a successor
Collateral Agent, and (ii) after 30 days after the effective date of any such
resignation or removal, no successor Collateral Agent has been appointed, then
any holder may apply to a court of competent jurisdiction for the appointment of
a replacement Collateral Agent. Whether or not a successor has been appointed, a
resigning or removed Collateral Agent’s resignation or removal, as applicable,
shall become effective on the date occurring thirty (30) days after the notice
of resignation or removal, as applicable.
(b)    Effective immediately upon its resignation, (i) the retiring or the
removed Collateral Agent shall be discharged from performing its duties and
obligations hereunder and the other Note Documents, (ii) the holders shall
assume and perform all of the duties of Collateral Agent until a successor
Collateral Agent shall have accepted a valid appointment hereunder, (iii) except
for the rights of indemnification, payment and reimbursement which accrue to the
retiring Collateral Agent prior to resignation, the retiring or removed
Collateral Agent and its Related Persons shall no longer have the benefit of any
provision hereof or of any other Note Document other than with respect to any
actions taken or omitted to be taken while such retiring or the removed
Collateral Agent was, or because such Collateral Agent had been, validly acting
as Collateral Agent hereunder and under the other Note Documents and (iv)
subject to all rights of the retiring or the removed Collateral Agent under this
Agreement and all other Note Documents, the Issuer Parties and the Secured
Parties shall take such action as may be reasonably necessary in connection with
the appointment of a successor Collateral Agent in accordance with the terms of
this Agreement and to assign to the successor Collateral Agent the rights of the
retiring or removed Collateral Agent (as such) under the Note Documents, and,
until a successor Collateral Agent exists the Issuer Parties and the Secured
Parties shall take such action as may be reasonably necessary to ensure that all
rights and remedies available to the Collateral Agent extend to and may be
exercised by the Required Holders. Effective immediately upon its acceptance of
a valid appointment as Collateral Agent, a successor Collateral Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring or the removed Collateral Agent hereunder and under the
other Note Documents.
22.10    Release of Collateral. Each Secured Party hereby consents to the
release of, and hereby directs the Collateral Agent to release, any Collateral
pursuant to the terms of Section 5.7 of the Security Agreement and this Section
22.10. The Collateral Agent hereby agrees, upon receipt of reasonably advance
notice (and a certificate signed by a Responsible Officer of the Issuer
certifying that the transaction requiring the release is permitted under the
Note Documents and the Secured Parties hereby acknowledge and agree that the
Collateral Agent may conclusively rely on such certificate as evidence that the
transaction is permitted under the terms of the Note Documents in performing its
obligations under this Section 22.10) and upon the receipt of the approval and
acknowledgment by the Required Holders, to execute and deliver or file such
documents and to perform other action reasonably requested by the Required
Holders at the Issuer’s expense to release the guaranties and Liens when and as
directed in this Section 22.10.
22.11    Credit Bid. Each of the holders of the Notes hereby irrevocably
authorizes the Collateral Agent, on behalf of all Secured Parties to take any of
the following actions upon the written instruction of the Required Holders:
61

--------------------------------------------------------------------------------



(a)    consent to the disposition of all or any portion of the Collateral free
and clear of the Liens securing the Obligations in connection with any
disposition pursuant to the applicable provisions of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction;
(b)    credit bid all or any portion of the Obligations, or purchase all or any
portion of the Collateral (in each case, either directly or through one or more
acquisition vehicles), in connection with any disposition of all or any portion
of the Collateral pursuant to the applicable provisions of any bankruptcy,
insolvency, reorganization, moratorium or other similar law of any jurisdiction;
(c)    credit bid all or any portion of the Obligations, or purchase all or any
portion of the Collateral (in each case, either directly or through one or more
acquisition vehicles), in connection with any disposition of all or any portion
of the Collateral pursuant to the applicable provisions of the UCC, including
pursuant to Sections 9-610 or 9-620 of the UCC;
(d)    credit bid all or any portion of the Obligations, or purchase all or any
portion of the Collateral (in each case, either directly or through one or more
acquisition vehicles), in connection with any foreclosure or other disposition
conducted in accordance with applicable law following the occurrence of an Event
of Default, including by power of sale, judicial action or otherwise; and/or
(e)    estimate the amount of any contingent or unliquidated Obligations of such
holder or other Secured Party;
it being understood that no holder shall be required to fund any amount (other
than by means of offset) in connection with any purchase of all or any portion
of the Collateral by the Collateral Agent pursuant to the foregoing clauses (b),
(c) or (d) without its prior written consent.
Each Secured Party agrees that the Collateral Agent is under no obligation to
credit bid any part of the Obligations or to purchase or retain or acquire any
portion of the Collateral; provided that, in connection with any credit bid or
purchase described under clauses (b), (c) or (d) of the preceding paragraph, the
Obligations owed to all of the Secured Parties (other than with respect to
contingent or unliquidated liabilities as set forth in the next succeeding
paragraph) may be, and shall be, credit bid by the Collateral Agent on a ratable
basis.
With respect to each contingent or unliquidated claim that is an Obligation, the
Collateral Agent is hereby authorized, but is not required, to estimate the
amount thereof for purposes of any credit bid or purchase described in the
second preceding paragraph so long as the estimation of the amount or
liquidation of such claim would not unduly delay the ability of the Collateral
Agent to credit bid the Obligations or purchase the Collateral in the relevant
disposition. In the event that the Collateral Agent, in its sole and absolute
discretion, elects not to estimate any such contingent or unliquidated claim or
any such claim cannot be estimated without unduly delaying the ability of the
Collateral Agent to consummate any credit bid or purchase in accordance with the
second preceding paragraph, then any contingent or unliquidated claims not so
estimated shall be disregarded, shall not be credit bid, and shall not be
entitled to any interest in the portion or the entirety of the Collateral
purchased by means of such credit bid.
62

--------------------------------------------------------------------------------



Each Secured Party whose Obligations are credit bid under clauses (b), (c) or
(d) of the third preceding paragraph shall be entitled to receive interests in
the Collateral or any other asset acquired in connection with such credit bid
(or in the Equity Interests of the acquisition vehicle or vehicles that are used
to consummate such acquisition) on a ratable basis in accordance with the
percentage obtained by dividing (x) the amount of the Obligations of such
Secured Party that were credit bid in such credit bid or other disposition, by
(y) the aggregate amount of all Obligations that were credit bid in such credit
bid or other disposition.
22.12    Solicitation of Instructions.
(a)    The Collateral Agent may at any time solicit written confirmatory
instructions from the Required Holder or request an order of a court of
competent jurisdiction as to any action that it may be requested or required to
take, or that it may propose to take, in the performance of any of its
obligations under this Agreement or the Security Documents and may suspend
performance of such obligations as it determines to be appropriate until it
receives such instructions or order.
(b)    No written direction given to the Collateral Agent by the Required
Holders that in the sole judgment of the Collateral Agent imposes, purports to
impose or might reasonably be expected to impose upon the Collateral Agent any
obligation or liability not set forth in or arising under this Agreement and the
Security Documents will be binding upon the Collateral Agent unless the
Collateral Agent elects, at its sole option, to accept such direction.
22.13    No Expending of Funds. Nothing in this Agreement or any other Note
Document shall require the Collateral Agent to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
or in the exercise of any of its rights or powers hereunder.
22.14    Merger, Conversion or Consolidation of Collateral Agent. Any
corporation or association into which the Collateral Agent may be converted or
merged, or with which it may be consolidated, or to which it may sell or
transfer all or substantially all of its corporate trust business and assets as
a whole or substantially as a whole, or any corporation or association resulting
from any such conversion, sale, merger, consolidation or transfer to which the
Collateral is a party, will be and become the successor Collateral Agent under
this Agreement and will have and succeed to the rights, powers, duties,
immunities and privileges as its predecessor, without the execution or filing of
any instrument or paper or the performance of any further act.
22.15    Force Majeure. In no event shall the Collateral Agent be liable for any
failure or delay in the performance of their respective obligations under this
Agreement or any related documents because of circumstances beyond the
Collateral Agent’s control, including, but not limited to, a failure,
termination, or suspension of a clearing house, securities depositary,
settlement system or central payment system in any applicable part of the world
or acts of God, flood, war (whether declared or undeclared), civil or military
disturbances or hostilities, nuclear or natural catastrophes, political unrest,
explosion, severe weather or accident, earthquake, terrorism, fire, riot, labor
disturbances, strikes or work stoppages for any reason, embargo, government
action, including any laws, ordinances, regulations or the like (whether
domestic, federal, state, county or municipal or foreign) which delay, restrict
or prohibit the providing of the services
63

--------------------------------------------------------------------------------



contemplated by this Agreement or any related documents, or the unavailability
of communications or computer facilities, the failure of equipment or
interruption of communications or computer facilities, or the unavailability of
the Federal Reserve Bank wire or telex or other wire or communication facility,
or any other causes beyond the Collateral Agent’s control whether or not of the
same class or kind as specified above.
22.16    Appointment of Consultants. In the event the Required Holders
reasonably determine that the advice of an independent technical consultant is
required in connection with the holders’ review of any amendments, waivers or
consents in respect of any of the Note Documents, or supervision and review of
material ongoing operational matters relating to the Project, the Required
Holders may, in consultation with the Issuer, appoint an independent technical
consultant, which consultant shall be a nationally recognized technical
consulting or engineering firm with substantial experience in gas processing and
electric generation facilities similar to the Project (an “Independent
Engineer”).
SECTION 23. MISCELLANEOUS.
23.1    Successors and Assigns. All covenants and other agreements contained in
this Agreement by or on behalf of any of the parties hereto bind and inure to
the benefit of their respective successors and assigns (including any subsequent
holder of a Note) whether so expressed or not, except that, (i) the Issuer may
not assign or otherwise transfer any of its rights or obligations hereunder or
under any other Note Document without the prior written consent of each holder
and the Collateral Agent and (ii) no holder or Purchaser may assign or otherwise
transfer its rights or obligations hereunder except in accordance with Section
13. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto and their respective
successors and assigns permitted hereby) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
23.2    Accounting Terms. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP, as applied by the accounting entity to which they
refer. Except as otherwise specifically provided herein, (a) all computations
made pursuant to this Agreement shall be made in accordance with GAAP, and (b)
all financial statements shall be prepared in accordance with GAAP. For purposes
of determining compliance with this Agreement (including Section 8, Section 9
and the definition of “Indebtedness”), any election by any Issuer Party to
measure any financial liability using fair value (as permitted by Financial
Accounting Standards Board Accounting Standards Codification Topic No. 825-10-25
– Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.
23.3    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions
64

--------------------------------------------------------------------------------



the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
23.4    Construction, Etc. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person. Defined terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” The word “or” is not exclusive. Thus, if
a party “may do (a) or (b)”, then the party may do either or both. The party is
not limited to a mutually exclusive choice between the two alternatives. Unless
the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein) and, for purposes of
the Notes, shall also include any such notes issued in substitution therefor
pursuant to Section 13, (b) subject to Section 23.1, any reference herein to any
Person shall be construed to include such Person’s successors and permitted
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections and
Schedules shall be construed to refer to Sections of, and Schedules to, this
Agreement, (e) a reference in a document to an Article, Section, Exhibit,
Schedule, Annex or Appendix is to the Article, Section, Exhibit, Schedule, Annex
or Appendix of such document unless otherwise indicated and Exhibits, Schedules,
Annexes or Appendices to any document shall be deemed incorporated by reference
in such document and (f) any reference to any Legal Requirement or regulation
herein shall, unless otherwise specified, refer to such Legal Requirement or
regulation as amended, modified or supplemented from time to time and all
regulations, rulings and other Governmental Rules promulgated under such Legal
Requirement.
23.5    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto. Delivery of an executed counterpart to this Agreement by facsimile
transmission or “pdf” electronic format shall be as effective as delivery of a
manually signed original.
23.6    Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
23.7    Jurisdiction and Process; Waiver of Jury Trial.
65

--------------------------------------------------------------------------------



(a)    The Issuer irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Issuer irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    The Issuer agrees, to the fullest extent permitted by applicable law,
that a final judgment in any suit, action or proceeding of the nature referred
to in Section 23.7(a) brought in any such court shall be conclusive and binding
upon it subject to rights of appeal, as the case may be, and may be enforced in
the courts of the United States of America or the State of New York (or any
other courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.
(c)    The Issuer consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in Section
23.7(a) by mailing a copy thereof by registered, certified, priority or express
mail (or any substantially similar form of mail), postage prepaid, return
receipt or delivery confirmation requested, to it at its address specified in
Section 17 or at such other address of which such holder shall then have been
notified pursuant to said Section. The Issuer agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.
(d)    Nothing in this Section 23.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the Issuer
in the courts of any appropriate jurisdiction or to enforce in any lawful manner
a judgment obtained in one jurisdiction in any other jurisdiction.
(e)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY OTHER NOTE DOCUMENTS. EACH PARTY HERETO (a) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER NOTE DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 23.7(e).
66

--------------------------------------------------------------------------------



23.8    Section Headings. The Section headings in this Agreement are for the
convenience of reference only and shall not affect the meaning or construction
of any provision hereof.
23.9    Limitation on Liability. NO CLAIM SHALL BE MADE BY ANY PARTY HERETO, OR
ANY OF SUCH PARTY’S AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS
AGAINST ANY OTHER PARTY HERETO OR ANY OF ITS AFFILIATES, DIRECTORS, EMPLOYEES,
ATTORNEYS OR AGENTS FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(WHETHER OR NOT THE CLAIM THEREFOR IS BASED ON CONTRACT, TORT, DUTY IMPOSED BY
LAW OR OTHERWISE), IN CONNECTION WITH, ARISING OUT OF OR IN ANY WAY RELATED TO
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE OTHER OPERATIVE DOCUMENTS
OR ANY ACT OR OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH (OTHER THAN
FOR ANY SUCH DAMAGES INCURRED OR PAID TO A THIRD PARTY); AND EACH PARTY HEREBY
WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY SUCH CLAIM FOR ANY SUCH SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER
OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
23.10    Scope of Liability. Notwithstanding anything to the contrary in this
Agreement, any other Note Document, or any other document, certificate or
instrument executed by any Issuer Party pursuant hereto or thereto, except as
expressly provided for in the Operative Documents, none of the Purchasers or
holders of the Notes shall have any claims (including any liability as may arise
by operation of law, whether in contract, in tort or strict liability or in
equity) with respect to the transactions contemplated by the Note Documents or
otherwise arising out of, relating to or in connection with this Agreement or
the other Note Documents or any breach or default hereunder or thereunder
against any present or future holder (whether direct or indirect) of any Equity
Interests (other than the Equity Interests in the held by Holdings) in the
Issuer, Holdings or any of their respective Affiliates, shareholders, officers,
directors, employees, representatives, Controlling persons, executives or agents
(collectively, the “Non-Recourse Persons”), such claims against such
Non-Recourse Persons (including as may arise by operation of law) being
expressly waived hereby; provided that the foregoing provision of this Section
23.10 shall not:
(a)    constitute a waiver, release or discharge (or otherwise impair the
enforceability) of any of the Obligations, or of any of the terms, covenants,
conditions, or provisions of any Operative Document and the same shall continue
(but without personal liability of any Non-Recourse Person who is a natural
person) until fully paid, discharged, observed, or performed;
(b)    constitute a waiver, release or discharge of any lien or security
interest purported to be created pursuant to the Security Documents (or
otherwise impair the ability of any Secured Party to realize or foreclose upon
any Collateral);
(c)    limit or restrict the right of any Purchaser or holder of the Notes (or
any assignee, beneficiary or successor thereto) to name any Issuer Party or any
other Person as a defendant in any action or suit for a judicial foreclosure or
for the exercise of any other remedy under or with respect to any Note Document,
or for injunction or specific performance, so long as
67

--------------------------------------------------------------------------------



no judgment in the nature of a deficiency judgment shall be enforced against any
Non-Recourse Person, except as set forth in other provisions of this Section
23.10; or
(d)    affect or diminish in any way or constitute a waiver, release or
discharge of any obligation, covenant, or agreement made by any Non-Recourse
Person (or any security granted by any Non-Recourse Person in support of the
obligations of any Person) under or in connection with any Operative Document or
as security for the Obligations.
23.11    USA PATRIOT Act. In order to comply with the laws, rules, regulations
and executive orders in effect from time to time applicable to banking
institutions, including, without limitation, those relating to the funding of
terrorist activities and money laundering, including Section 326 of the USA
PATRIOT Act of the United States (“Applicable KYC Requirements”), the Collateral
Agent is required to obtain, verify, record and update certain information
relating to individuals and entities which maintain a business relationship with
the Collateral Agent. Accordingly, each of the parties agree to provide to the
Collateral Agent, upon its request from time to time such identifying
information and documentation as may be available for such party in order to
enable the Collateral Agent to comply with Applicable KYC Requirements. Each
Purchaser hereby notifies the Issuer Parties that pursuant to the requirements
of the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies the Issuer Parties, including the name and address of each
Issuer Party and other information that will allow the Purchasers to identify
each Issuer Party in accordance with the USA PATRIOT Act.
23.12    Electronic Records. This Agreement and any document, amendment,
approval, consent, information, notice, certificate, request, statement,
disclosure or authorization related to this Agreement (each a “Note
Communication”), including Note Communications required to be in writing, may be
in the form of an Electronic Record and may be executed using Electronic
Signatures. The Issuer agrees that any Electronic Signature on or associated
with any Note Communication shall be valid and binding of the Issuer to the same
extent as a manual, original signature, and that any Note Communication entered
into by Electronic Signature, will constitute the legal, valid and binding
obligation of each of the Issuer Parties enforceable against such in accordance
with the terms thereof to the same extent as if a manually executed original
signature was delivered. Any Note Communication may be executed in as many
counterparts as necessary or convenient, including both paper and electronic
counterparts, but all such counterparts are one and the same Note Communication.
For the avoidance of doubt, the authorization under this paragraph may include,
without limitation, use or acceptance by the Collateral Agent and each of the
holders of a manually signed paper Note Communication which has been converted
into electronic form (such as scanned into PDF format), or an electronically
signed Note Communication converted into another format, for transmission,
delivery and/or retention. The Collateral Agent and each of the holders may, at
its option, create one or more copies of any Note Communication in the form of
an imaged Electronic Record (“Electronic Copy”), which shall be deemed created
in the ordinary course of the such Person’s business, and destroy the original
paper document. All Note Communications in the form of an Electronic Record,
including an Electronic Copy, shall be considered an original for all purposes,
and shall have the same legal effect, validity and enforceability as a paper
record. Notwithstanding anything contained herein to the contrary, the
Collateral Agent is under no obligation to accept an Electronic Signature in any
form or in any format unless expressly agreed to by the Collateral Agent
pursuant to procedures approved by it; provided, further, without limiting the
foregoing, (a) to the extent the Collateral Agent has agreed
68

--------------------------------------------------------------------------------



to accept such Electronic Signature, the Collateral Agent and each of the
holders shall be entitled to rely on any such Electronic Signature purportedly
given by or on behalf of any Issuer Party without further verification and (b)
upon the request of the Collateral Agent or any holder, any Electronic Signature
shall be promptly followed by such manually executed counterpart. For purposes
hereof, “Electronic Record” and “Electronic Signature” shall have the meanings
assigned to them, respectively, by 15 USC §7006, as it may be amended from time
to time.
23.13    Direct Website Communications.
(a)    Each of the Issuer and Elk Hills Power may, at its option, provide to the
Collateral Agent any information, documents and other materials that it is
obligated to furnish to the Collateral Agent pursuant to the Note Documents,
including, without limitation, all notices, requests, financial statements,
financial, and other reports, certificates, and other information materials (all
such communications being referred to herein collectively as “Communications”),
by transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Collateral Agent to the Collateral Agent at an
email address provided by the Collateral Agent from time to time; provided that
(i) upon written request by the Collateral Agent, the Issuer or Elk Hills Power
shall deliver paper copies of such documents to the Collateral Agent for further
distribution to each holder until a written request to cease delivering paper
copies is given by the Collateral Agent and (ii) the Issuer shall notify (which
shall be by facsimile or electronic mail) the Collateral Agent (which shall
notify each holder) of the posting of any such documents and provide to the
Collateral Agent by electronic mail electronic versions (i.e., soft copies) of
such documents. Each holder shall be solely responsible for timely accessing
posted documents for which it has received a notification of such posting or
requesting delivery of paper copies of such documents from the Collateral Agent
and maintaining its copies of such documents. Nothing in this Section 23.13
shall prejudice the right of the Issuer, Elk Hills Power, the Collateral Agent
or any holder to give any notice or other communication pursuant to any Note
Document in any other manner specified in such Note Document. The Collateral
Agent agrees that the receipt of the Communications by the Collateral Agent at
its e-mail address set forth above shall constitute effective delivery of the
Communications to the Collateral Agent for purposes of the Note Documents. Each
holder agrees that notice to it (as provided in the next sentence) specifying
that the Communications have been posted to the Platform shall constitute
effective delivery of the Communications to such holder for purposes of the Note
Documents. Each holder agrees (A) to notify the Collateral Agent in writing
(including by electronic communication) from time to time of such holder’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and (B) that the foregoing notice may be sent to such e-mail
address.
(b)    The Issuer further agrees that the Collateral Agent may make the
Communications available to the holders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”), so long as the access to such Platform (i) is limited to the
Collateral Agent, the holder and Transferees or prospective Transferees and
(ii) remains subject to the confidentiality requirements set forth in SECTION
20.
(c)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY MATERIALS OR INFORMATION
PROVIDED BY THE NOTE PARTIES (THE “ISSUER MATERIALS”) OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY
69

--------------------------------------------------------------------------------



DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE ISSUER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE ISSUER MATERIALS OR THE PLATFORM. In no event shall
the Collateral Agent or any of its Related Persons (collectively, the “Agent
Parties” and each an “Agent Party”) have any liability to the Issuer, any
holder, or any other Person for losses, claims, damages, liabilities, or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Issuer’s or the Collateral Agent’s transmission of Issuer Materials through the
internet, except to the extent the liability of any Agent Party resulted from
such Agent Party’s (or any of its Related Persons’ (other than any trustee or
advisor)) gross negligence or willful misconduct as determined in a final
non-appealable judgment of a court of competent jurisdiction.
(d)    Each of the Issuer and each holder acknowledge that certain of the
holders may be “public-side” holders (holders that do not wish to receive
material non-public information with respect to the Issuer, its Subsidiaries or
their securities) and, if documents or notices required to be delivered pursuant
to the Note Documents or otherwise are being distributed through the Platform,
any document or notice that Issuer has indicated contains only publicly
available information with respect to the Issuer may be posted on that portion
of the Platform designated for such public-side holders. If Issuer has not
indicated whether a document or notice delivered contains only publicly
available information, the Collateral Agent shall post such document or notice
solely on that portion of the Platform designated for holders who wish to
receive material nonpublic information with respect to Issuer, its Subsidiaries
and their securities. Notwithstanding the foregoing, the Issuer shall use
commercially reasonable efforts to indicate whether any document or notice
contains only publicly available information; provided, however, that, the
following documents shall be deemed to be marked “PUBLIC” unless the Issuer
notifies the Collateral Agent promptly that any such document contains material
nonpublic information: (1) the Note Documents, (2) any notification of changes
in the terms of the notes facility hereunder and (3) all financial statements
and certificates delivered pursuant to Sections 7.1(a) and 7.1(b).
* * * * *
70


--------------------------------------------------------------------------------



If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Issuer, whereupon this
Agreement shall become a binding agreement between you and the Issuer.
Very truly yours,
EHP MIDCO HOLDING COMPANY, LLC
a Delaware limited liability company
By:        /s/ Francisco Leon    
Name:    Francisco Leon
Title:    Executive Vice President and Chief Financial Officer


[Signature Page to Note Purchase Agreement]

--------------------------------------------------------------------------------



This Agreement is hereby accepted and agreed to as of the date hereof.
WILMINGTON TRUST, NATIONAL ASSOCIATION,
Not in its individual capacity but solely as Collateral Agent
By:        /s/ Joseph B. Feil    
Name:    Joseph B. Feil
Title:    Vice President


[Signature Page to Note Purchase Agreement]

--------------------------------------------------------------------------------



This Agreement is hereby accepted and agreed to as of the date hereof.
ECR I, L.P., a Delaware limited partnership
By: ECR Corporate Holdings GP LLC, its general partner
By:        /s/ Nathan Walton    
Name:    Nathan Walton
Title:    Authorized Person
ECR II, LLC, a Delaware limited liability company
By:        /s/ Nathan Walton    
Name:    Nathan Walton
Title:    Authorized Person


[Signature Page to Note Purchase Agreement]

--------------------------------------------------------------------------------



SSF IV ENERGY I AIV 1, L.P.,
a Delaware limited partnership
By:    ASSF Management IV, L.P.
Its:    General Partner
By:    ASSF Management IV GP LLC,
Its:    General Partner
By:        /s/ Matthew Jill    
Name:    Matthew Jill
Title:    Authorized Person
SSF IV ENERGY I AIV 2, L.P.,
a Delaware limited partnership
By:    ASSF Management IV, L.P.
Its:    General Partner
By:    ASSF Management IV GP LLC,
Its:    General Partner
By:        /s/ Matthew Jill    
Name:    Matthew Jill
Title:    Authorized Person




[Signature Page to Note Purchase Agreement]